UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the Fiscal Year Ended December31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the transition period from to Commission file number 000-22260 CAMPBELL STRATEGIC ALLOCATION FUND, L.P. (Exact name of Registrant as specified in its charter) Delaware 52-1823554 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (410)413-2600 Securities registered pursuant to Section12 (b)of the Act: None Securities registered pursuant to Section12 (g)of the Act: Units of Limited Partnership Interest (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark if the disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," “accelerated filer" and"smaller reportingcompany” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer þ (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No þ The Registrant has no voting stock. As of December31, 2014 there were223,825.939 Units of General and Limited Partnership Interest issued and outstanding. TABLE OF CONTENTS Page PART I Item 1. Business. 1 – 5 Item 1A. Risk Factors. 5– 21 Item 1B. Unresolved Staff Comments. 22 Item 2. Properties. 22 Item 3. Legal Proceedings. 22 Item 4. Mine Safety Disclosures. 22 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 23 Item 6. Selected Financial Data 23– 24 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 24– 38 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 39– 45 Item 8. Financial Statements and Supplementary Data. 45 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 45 Item 9A. Controls and Procedures. 45 Item 9B. Other Information. 45 PART III Item 10. Directors, Executive Officers and Corporate Governance. 46– 48 Item 11. Executive Compensation. 49 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 49 Item 13. Certain Relationships and Related Transactions, and Director Independence. 49 Item 14. Principal Accounting Fees and Services. 50 PART IV Item 15. Exhibits, Financial Statement Schedules. 51– 52 SIGNATURES PART I Item1. Business. General development of business Campbell Strategic Allocation Fund, L.P. (the “Registrant” or the “Fund”) is a limited partnership, which was organized on May11, 1993 under the Delaware Revised Uniform Limited Partnership Act. The Registrant operates as a commodity investment pool, whose purpose is to trade speculatively in the U.S. and international futures and forward markets. Specifically, the Fund trades in a diverse array of global markets, including global interest rates, stock indices, currencies and commodities. The general partner and trading advisor of the Registrant is Campbell & Company, LP (“Campbell & Company”). Effective December 2, 2014, Campbell & Company, Inc. changed its name and form of entity to Campbell & Company, LP. Campbell & Company refers to either Campbell & Company, Inc. or Campbell & Company, LP depending on the applicable period discussed. In addition to making all trading decisions in its capacity as trading advisor, Campbell & Company conducts and manages all aspects of the business and administration of the Registrant in its role as general partner. Campbell & Company uses a systematic trading approach combined with quantitative portfolio management analysis and seeks to identify and profit from price movements in the futures andforwardmarkets. Multiple trading models are utilized across most markets traded. Each model analyzes market movements and internal market and price configurations in order to generate signals to be executed through a variety of execution platforms. During the continuous offering, the Fund was a registrant with the Securities and Exchange Commission (the "SEC") and was subject to the regulatory requirements under theSecurities Act of 1933. (Units in the Fund are no longer offered, as described below.)The Fund is a "reporting company" subject to the regulatory requirements under the Securities Exchange Act of 1934. As a commodity investment pool, the Fund is subject to the provisions of the Commodity Exchange Act, regulations of the Commodity Futures Trading Commission (the "CFTC"), an agency of the United Statesgovernment which regulates most aspects of the commodity futures industry; rules of the National Futures Association (the "NFA"), an industry self-regulatory organization; and the requirements of the various commodity exchanges where the Fund executes transactions. Additionally, the Fund is subject to the requirements of futures commission merchantsand interbank market makers through which the Fund trades. Effective January 6, 2012, Units in the Fund were no longer offered for sale. For existing investors in the Fund, business has been and will be conducted as usual. There will be no change in trading, operations or monthly statements, etc., and redemptions will continue to be offered on a monthly basis. A total of $6,078,611,354 was raised during the initial and continuing offering periods ending with the withdrawal of the Fund's Registration Statement on January 6, 2012. The Registrant will be terminated and dissolved promptly thereafter upon the happening of the earlier of: (a)the expiration of the Registrant’s stated term of December31, 2023; (b)an election to dissolve the Registrant at any time by Limited Partners owning more than 50% of the Units then outstanding; (c)the withdrawal of Campbell & Company, unless one or more new general partners have been elected or appointed pursuant to the Agreement of Limited Partnership, as amended;(d)Campbell & Company determines that the purpose of the Fund cannot be fulfilled; or (e)any event which shall make unlawful the continuing existence of the Registrant. Financial information about segments The Fund’s business constitutes only one segment for financial reporting purposes, i.e., a speculative “commodity pool.” The Fund does not engage in sales of goods or services. Narrative description of business General The purpose of the Fund is to engage in the speculative trading, buying, selling, or otherwise acquiring, holding or disposing of commodities, including futures contracts, forward contracts and any other rights pertaining thereto, and for such other purposes as may be incidental or related thereto.The Fund has no employees. The Fund trades pursuant tothe Campbell Managed FuturesPortfolio (the “CMF Portfolio”), formerly known as the Financial, Metals and Energy Large Portfolio. The CMFPortfolio seeks to generate attractive risk-adjusted returns across a broad range of market conditions through systematic investments in a diversified portfolio of futures andforward contracts in a diverse array of global assets, including global interest rates, stock indices, currencies and commodities. The CMF Portfolio consists of underlying investment strategies, both trend following and non-trend following in nature, that aim for low correlation and are diversified by investment style, investment holding period and instrument. Trend following strategies apply traditional and alternative trend following methods to systematically exploit futures market moves through the use of price information. Some trend following strategies trade all markets while others are specific to certain sectors or factors. Non-trend following strategies develop relative value and fundamental themes to systematically exploit asset mispricings using carry, spread, and directional methods. Non-trend following strategies tend to be specific to certain sectors and employ global tactical asset allocation methodologies. Other technical strategies, based on statistical indicators, use varying lookback and holding periods to identify mispricings, complimentary to trend following. Additional models, markets and/or over-the-counter contracts may also be included or eliminated from time to time at Campbell & Company’s sole discretion without notice to unitholders. 1 The average sector allocation for each sector as of the previous six month ends through December 31, 2014 is as follows: 26% to interest rates, 31% to foreign exchange, 22% to commodities, and21% toequity indices. Sector allocation for each sector is calculated using the dollar value of margin posted as collateral to support trading in each sector as a percentage of the total dollar value of margin posted to support trading in all sectors. Use of Proceeds Effective January 6, 2012, Units in the Fund were no longer offered for sale.For existing investors in the Fund, business has been and will be conducted as usual. The entire offering proceeds, without deductions, were credited to the Fund’s bank, brokerage and/or cash management accounts. The Fund meets margin requirements for its trading activities by depositing cash or U.S. government securities with the futures brokers and the over-the-counter counterparties. This does not reduce the risk of loss from trading futures and forward contracts. The Fund receives all interest earned on its assets. No other person shall receive any interest or other economic benefits from the deposit of Fund assets. Approximately 15% to 25% of the Fund’s assets normally are committed as required margin for futures contracts and held by the futures brokers, although the amount committed may vary significantly. Such assets are maintained in the form of cash or U.S. Treasury Bills in segregated accounts with the futures brokers pursuant to the Commodity Exchange Act and regulations thereunder. Approximately 10% to 15% of the Fund’s assets are deposited with over-the-counter counterparties in order to initiate and maintain forwardcontracts. Such assets are not held in segregation or otherwise regulated under the Commodity Exchange Act, unless such over-the-counter counterparty is registered as a futures commission merchant. These assets are held either in U.S. government securities or short-term time deposits with U.S.-regulated bank affiliates of the over-the-counter counterparties. The Fund occasionally receives margin calls (requests to post more collateral) from its futures brokers or over-the-counter counterparties, which are met by moving the required portion of the assets held in the custody accounts at Northern Trust to the margin accounts. In the past three years, the Fund has not needed to liquidate any position as a result of a margin call. The general partner deposits the majority of those assets of the Fund that are not required to be deposited as margin with the futures brokers and over-the-counter counterparties in a custodial account with Northern Trust Company. The assets deposited in the custodial account with Northern Trust Company are segregated. Such custodial account constitutes approximately 60% to 75% of the Fund’s assets and are invested directly byPNC Capital Advisors, LLC(“PNC”).PNC is registered with the SEC as an investment adviser under the Investment Advisers Act of 1940.PNC does not guarantee any interest or profits will accrue on the Fund’s assets in the custodial account.PNC invests the assets according to agreed upon investment guidelines that first preserve capital, second allow for sufficient liquidity, and third provide a yield beyond the risk-free rate. Investments can include, but are not limited to, (i)U.S. Government Securities, Government Agency Securities, Municipal Securities, banker acceptances and certificates of deposits; (ii)commercial paper; (iii)short-term investment grade corporate debt; and (iv) Asset Backed Securities. The Fund’s assets are not and will not be, directly or indirectly, commingled with the property of any other person in violation of law orinvested in or loaned to Campbell & Company or any affiliated entities. Funds may be deposited and held in the Fund's account at PNC Financial Services Group, Inc., Baltimore, Maryland, U.S.A., prior to the transfer to the Fund's trading accounts. Cash Manager and Custodian Prior to March 2014, Horizon Cash Management, LLC served as the cash manager under the Investment Advisory Agreement to manage and control the liquid assets of the Fund. In February 2014, the Fund signed an agreement with PNC to replace Horizon Cash Management, LLC as the cash manager for the Fund effective March 1, 2014. Horizon Cash Management, LLC was and PNCis registered as investment advisers with the SEC of the United States under the Investment Advisers Act of 1940. The Fund opened a custodial account at the Northern Trust Company (the "custodian") and has granted the cash manager authority to make certain investments on behalf of the Fund provided such investments are consistent with the investment guidelines created by the general partner. All securities purchased by the cash manager on behalf of the Fund will be held in the Fund's custody account at the custodian. The cash manager will have no beneficial or other interest in the securities and cash in such custody account. 2 Market Sectors Campbell & Company’s CMF Portfolio trades in a fully diversified portfolio of futures and forward markets, including energy products, precious and base metals, stock market indices, interest rates and foreign currencies detailed out below. Commodities Interest Rates Equity Indices Foreign Exchange1 Aluminum London Brent Crude Australian 90-Day Bill Short Sterling Amsterdam Exchange Index S&P 500 Volatility Index Australian Dollar2 Singapore Dollar Coffee London Gas Oil Australian 3-Year Bond Treasury Notes/2-Year CAC 40 Stock Index S&P Canada 60 Index British Pound2 South African Rand Copper NY Gasoline RBOB Australian 10-Year Bond Treasury Notes/5-Year DAX SPI 200 Index Canadian Dollar2 Swedish Krona Corn Natural Gas Euro-BOBL Treasury Notes/10-Year DJ Euro Stoxx 50 Czech Koruna Swiss Franc2 Cotton Nickel Euro-BUND Treasury Notes/30-Year FTSE Index Euro2 Turkish Lira Crude Oil Silver Canadian 90-Day Bill Hang Seng Index Hungarian Forint Gold Soybean Meal Canadian 10-Year Bond IBEX35 Stock Index Israeli Shekel Heating Oil Soybean Oil Euribor MSCI Taiwan Japanese Yen2 High Grade Copper Soybeans Eurodollar NASDAQ 100 Index Mexican Peso KC Hard Red-Winter Wheat Sugar #11 (World) Euro-Schatz Nikkei New Zealand Dollar Lean Hogs Wheat Japanese 10-Year Bond OMX Stock Index Norwegian Krone Live Cattle Zinc Long Gilt S&P 500 Index Polish Zloty 1 Traded as forward contracts, not futures 2 Also may be traded as cross rates Market Types TheFund trades on a variety of United States and foreign futures exchanges, and in the off-exchange highly liquid, institutionally-based currency forward markets. As in the case of its market sector allocations, the Fund’s commitments to different types of markets — U.S. and non-U.S., regulated and non-regulated — differ substantially from time to time, as well as over time, and may change at any time if Campbell & Company determines such change to be in the best interests of the Fund. 3 Charges The following is a description of current charges to the Fund. RECIPIENT NATURE OF PAYMENT AMOUNT OF PAYMENT Campbell & Company Brokerage Fee The Fundpays Campbell & Company a brokerage fee of 7% of the Fund’s month-end net asset value per annum (prior to accruals for such brokerage fee or performance fees), irrespective of profitability, of which 4% is paid to the selling agents. Campbell & Company retains the remaining 3%. Campbell & Company Performance Fee Campbell & Companyis paid a quarterly performance fee equal to 20% of aggregate cumulative appreciation in the Fund’s net asset value per Unit, if any, excluding interest income and as adjusted for subscriptions and redemptions. Campbell & Company Offering Costs Campbell & Company pays the Fund’s offering costs and is subsequently reimbursed by the Fund. Reimbursement of the Fund’s offering costsis limited to2.5% of the aggregate subscriptions accepted by Campbell & Company. Cash Manager and Custodian Fees Cash Management and Custody fees Cash management and custodial fees for the Fund’s non-margin assets are estimated at 0.08% per annum based on the percentage of assets under management by the cash managers. Goldman, Sachs & Co. and UBS Securities LLC Brokerage Commissions Brokerage commissions are paidat a rate of approximately $4 per round-turn contract executed for the Fund, or approximately 0.60% of the Fund’s net assets annually, up to 1% of the Fund’s net asset value per annum (which includes payments to the over-the-counter counterparty as referenced below). Royal Bank of Scotland plc and UBS AG Over-the-Counter Counterparty Execution and Clearing Costs The over-the-counter counterparties' execution costs are included in the price of each forward contract purchased or sold, and, accordingly, such costs cannot be determined but are charged. In addition,the over-the-counter counterparties charge between $3 and $4 per $1million, plus any additional electronic platform charges, for forward contractsthey facilitate on behalf of theFund with third party banks. These prime brokerage fees, combined with the futures brokers' charges, will equal approximately 0.65% of the Fund’s net assets and will not exceed1% of the Fund's net asset value per annum, as referenced above. Other Operating Expenses The Fund may experience operating expenses such as legal, auditing, administration, printing and postage, as incurred, up to a maximum of 0.50% of the Fund’s net asset value per annum. Regulation The U.S. futures markets are regulated under the Commodity Exchange Act, which is administered by the CFTC, a federal agency created in 1974. The CFTC licenses and regulates commodity exchanges, commodity pool operators, commodity trading advisors and clearing firms which are referred to in the futures industry as “futures commission merchants.” Campbell & Company is licensed by the CFTC as a commodity pool operator and commodity trading advisor. Futures professionals are also regulated by the NFA, a self regulatory organization for the futures industry that supervises the dealings between futures professionals and their customers. If its pertinent CFTC licenses or NFA memberships were to lapse, be suspended or be revoked, Campbell & Company would be unable to act as the Fund’s commodity pool operator and/or commodity trading advisor, as applicable. Recent CFTC and NFA guidance has clarified that the foreign exchange forward contracts that Campbell & Company trades on behalf of its clients with the client’s over-the-counter counterparty may be characterized as swap transactions. A swap transaction is an individually negotiated, non-standardized agreement between two parties to exchange cash flows measured by different interest rates, exchange rates or prices, with payments calculated by reference to a principal (“notional”) amount or quantity. The recently enacted Dodd Frank Wall Street Reform and Consumer Protection Act (the “Reform Act”) includes provisions that comprehensively regulate swap transactions for the first time, and many foreign governmental authorities are in the process of contemplating similar regulatory intervention in the swap markets. Transactions in these markets present certain risks similar to those in the futures and forward markets, including, but not limited to: (1)there are generally no limitations on daily price moves in swap transactions, although that may change to the extent the Reform Act will require certain swap transactions to be executed on swap execution facilities with exchange-like rules and characteristics; (2)speculative position limits are not applicable to swap transactions, although the counterparties with which the Trust may deal may limit the size or duration of positions available as a consequence of credit considerations, in addition, to the extent any such swap transactions are required to be cleared by a regulated clearinghouse pursuant totheReform Act (defined below), they may become subject to position limits imposed by the relevant clearinghouse or by the CFTC or SEC; (3)participants in the swap markets are not required to make continuous markets in swaps contracts; and (4)the swap markets are currently “principal markets,” in which performance with respect to a swap contract is the responsibility only of the counterparty with which the trader has entered into a contract (or its guarantor, if any), and not of any exchange or clearinghouse. As a result, Campbell & Company will be subject to the risk of the inability of or refusal to perform with respect to such contracts on the part of the counterparties with which Campbell & Company trades. The Reform Act will mandate that a substantial portion of swap transactions must be executed in regulated markets and submitted for clearing to regulated clearinghouse. While these provisions are intended in part to reduce counterparty credit risk related to swap transactions, the Reform Act’s success in this regard will depend on the implementation of many rules and regulations, a process that may take several years. 4 The CFTC has adopted disclosure, reporting and recordkeeping requirements for commodity pool operators and disclosure and recordkeeping requirements for commodity trading advisors. The reporting rules require pool operators to furnish to the participants in their pools a monthly statement of account, showing the pool’s income or loss and change in net asset value, and an annual financial report, audited by an independent registered public accounting firm. The CFTC and the exchanges have pervasive powers over the futures markets, including the emergency power to suspend trading and order trading for liquidation of existing positions only. The exercise of such powers could adversely affect the Fund’s trading. Available Information The Fund files quarterly, annual and current reports with the SEC. These reports are available to read and copy at the SEC’s Public Reference Facilities in Washington, D.C. at treet, N.E., Washington, D.C. 20549. Please call the SEC’s toll free number, 1-800-SEC-0330, for further information. The Fund does not maintain a website where these reports are posted. However, the Fund’s filings are posted on the SEC’s website at http://www.sec.gov. Item1A. Risk Factors. General Investment Related Risks There are certain general market conditions in which any given investment strategy is unlikely to be profitable.Campbell & Company does not have any ability to control or predict such market conditions.The Fund is subject to certain general risks relating to its investment strategies, including, but not limited to, the following: Short Sales May Lead to Potentially Unlimited Losses The Fund may establish short positions in a number of investment instruments.A futures trader that is obligated to make delivery is “short” the contract or has “sold” the contract.A futures trader who establishes a short position in a futures contract would initially sell an interest at the current price and then would buy an interest at market price in order to offset such obligation.The short futures trader hopes to sell high and buy low.Short selling allows the short seller to profit from declines in market prices to the extent such declines exceed the transaction and any other related costs.A short sale creates the risk of an unlimited loss, in that the price of the underlying commodity could theoretically increase without limit, thus increasing the cost of buying those futures to offset the short position.There can be no assurance that the futures necessary to cover a short position will be available for “purchase”.Establishing a long position in futures contracts to close out the short position can itself cause the price of the futures to rise further, thereby exacerbating the loss.The use of leverage combined with short selling may increase the amount of losses that the Fund experiences. 5 Investing Globally Subjects the Fund to International Risks Issuers are generally subject to different accounting, auditing and financial reporting standards in different countries throughout the world.The volume of trading, the volatility of prices and the liquidity of issuers may vary in the markets of different countries.Hours of business, customs and access to these markets by outside investors may also vary.In addition, the level of government supervision and regulation of the financial markets, securities and futures exchanges, securities dealers, futures commission merchants and listed and unlisted companies is different throughout the world.There may also be a lack of adequate legal recourse for the redress of disputes and, in some countries, the pursuit of such disputes may be subject to a highly prejudiced legal system. Different markets also have different clearance and settlement procedures.Delays in settlement could result in temporary periods when a portion of the assets of the Fund are uninvested and no return is earned thereon.The inability of the Fund to make intended investments due to settlement problems could cause the Fund to miss attractive investment opportunities.The inability to dispose of portfolio instruments due to settlement problems could result either in losses due to subsequent declines in value of the portfolio instruments or, if the Fund has entered into a contract to sell the instrument, could result in possible liability to the purchaser. The price of any foreign investment instrument and, therefore, the potential profit and loss thereon, may be affected by any variance in the foreign exchange rate between the time a position is established and the time it is liquidated, offset or exercised. Certain foreign exchanges may also be in a more or less developmental stage so that prior price histories may not be indicative of current price dynamics.In addition, the Fund may not have the same access to certain financial investment instruments on foreign exchanges as do local traders, and the historical market data on which Campbell & Company bases its strategies may not be as reliable or accessible as it is in the United States.The rights of clients (such as the Fund) in the event of the insolvency or bankruptcy of a non-U.S. market or broker are also likely to be more limited than in the case of U.S. markets or brokers. With respect to different countries, there is a possibility of expropriation or confiscatory taxation, imposition of withholding taxes on dividend or interest payments, limitations on the removal of funds or other assets, managed or manipulated exchange rates and other issues affecting currency conversion, political or social instability or diplomatic developments that could adversely affect investments in those countries.The Fund may invest in instruments that may be domiciled in a country other than the country in whose currency the instrument is denominated.The values and relative yields of such investments in the financial markets of different countries, and their associated risks, are expected to change independently of each other. These risks may be greater in emerging markets. Exchange-Rate Risk The Fund may invest in international financial instruments such as securities of non-U.S. issuers or non-U.S. futures contracts, which are denominated in currencies other than the U.S. dollar.Consequently, the Fund is subject to the exchange-rate risk of the dollar increasing or decreasing in value against the functional currency of such investments. Changes in Financing Policies or the Imposition of Other Credit Limitations or Restrictions Could Compel the Fund to Liquidate Positions at Disadvantageous Prices The Fund may utilize leverage and may depend on the availability of credit in order to finance its portfolio. There can be no assurance that the Fund will be able to maintain adequate financing arrangements under all market circumstances. As a general matter, the dealers that provide financing to the Fund can apply essentially discretionary margin, haircut, financing, security and collateral valuation policies. Changes by dealers in such financing policies, or the imposition of other credit limitations or restrictions, whether due to market circumstances disruptions or governmental, regulatory or judicial action, may result in large margin calls, loss of financing, forced liquidation of positions at disadvantageous prices, termination of swap and repurchase agreements and cross-defaults to agreements with other dealers. Any such adverse effects may be exacerbated in the event that such limitations or restrictions are imposed suddenly and/or by multiple market participants at or about the same time. The imposition of such limitations or restrictions could compel the Fund to liquidate all or part of its portfolio at disadvantageous prices.From time to time, banks and dealers have substantially curtailed financing activities and increased collateral requirements, forcing many hedge funds to liquidate. 6 The Fund’s Investments Could be Illiquid Futures and forward positions cannot always be liquidated at the desired price; this can occur when the market is thinly traded (i.e., a relatively small volume of buy and sell orders) or in the event of disrupted markets and other extraordinary events in which historical pricing relationships become materially distorted. The Fund may incur material losses and the risk of loss from pricing distortions is compounded by the fact that in disrupted markets many positions become illiquid making it difficult or impossible to close out positions against which the markets are moving. The financing available to the Fund from banks, dealers and other counterparties is likely to be restricted in disrupted markets. For example, in 1994, 1998 and again from 2007-2009, there was a sudden restriction of credit by the dealer community that resulted in forced liquidations and major losses for a number of private investment funds. It is possible that in the future, in such situations, Campbell & Company may be unable for some time to liquidate certain unprofitable positions, thereby increasing the loss of the Fund from the trade. Additionally, foreign governments may take or be subject to political actions which disrupt the markets in their currency or major exports, such as energy products or metals. Market disruptions caused by unexpected political, military and terrorist events may from time to time cause dramatic losses for the Fund, and such events can result in otherwise historically low-risk strategies performing with unprecedented volatility and risk. Any of these actions could also result in losses to the Fund. Units should be owned only by persons financially able to maintain their investment and who can afford the loss of all or substantially all of such investment. Your Investment in the Fund Could Be Illiquid There is no secondary market for the Units and none is expected to develop. While the Units have redemption rights, there are restrictions. For example, redemptions can occur only at the end of a month. If a large number of redemption requests were to be received at one time, the Fund might have to liquidate positions to satisfy the requests. Such a forced liquidation could adversely affect the Fund and consequently your investment. Transfers of interest in the Units are subject to limitations, such as 30 days’ advance notice of any intent to transfer. Also, Campbell & Company may deny a request to transfer if it determines that the transfer may result in adverse legal or tax consequences for the Fund. Reduced Market Exposure in Times of High Volatility May Limit Profit Potential During periods of high volatility in the markets, the Fund may reduce its market exposure. While the purpose of such reductions is to attempt to limit potential losses to the Fund, such reductions may also have the effect of limiting potential profits for such time as the Fund’s market exposure remains in a reduced state. An Investment in the Fund May Not Diversify an Overall Portfolio Historically, alternative investments such as managed futures funds have been generally lowly correlated to the performance of other asset classes such as stocks and bonds. Low correlation means that there is no statistically valid relationship between the past performance of futures and forward contracts, on the one hand, and stocks or bonds, on the other hand. Low correlation should not be confused with negative correlation, where the performance of two asset classes would be exactly opposite. Because of low correlation, the Fund cannot be expected to be automatically profitable during unfavorable periods for the stock market or vice versa. The futures and forward markets are fundamentally different from the securities markets in that for every gain made in futures and forward trading, there is an equal and offsetting loss. Non-correlated also does not mean that the Fund will not always move in the same direction as stocks and bonds.There may be times when the Fund gains during the same periods when stock and bonds gain and there also may be times when the Fund loses during periods when stock and bonds lose.If the Fund performs in a manner that is correlated with the general financial markets or does not perform successfully, you will obtain no diversification benefits by investing in the Units and the Fund may have no gains to offset your losses from other investments. 7 The Current Markets are Subject to Market Disruptions That May be Detrimental to Your Investment The Fund may incur major losses in the event of disrupted markets and other extraordinary events in which historical pricing relationships become materially distorted. The risk of loss from pricing distortions is potentially compounded by the fact that in disrupted markets many positions become illiquid, making it difficult or impossible to close out positions against which the markets are moving. The financing available to the Fund from its banks, dealers and other counterparties is typically reduced in disrupted markets and may result in substantial losses to the Fund. Market disruptions may from time to time cause dramatic losses for the Fund, and such events can result in otherwise historically low-risk strategies performing with unprecedented volatility and risk. Fixed-Income Investments Risks The value of fixed-income securities in which the Fund may invest will change in response to fluctuations in interest rates.Except to the extent that values are independently affected by currency exchange rate fluctuations, when interest rates decline, the value of fixed-income securities generally can be expected to rise.Conversely, when interest rates rise, the value of fixed-income securities generally can be expected to decline.Investments in lower rated or unrated fixed-income securities, while generally providing greater opportunity for gain and income than investments in higher rated securities, usually entail greater risk (including the possibility of default or bankruptcy of the issuers of such securities). Trading Risks There are Disadvantages to Making Trading Decisions Based Primarily on Technical Market Data The trading systems used by Campbell & Company for the Fund are primarily technical. The profitability of trading under these systems depends on, among other things, the occurrence of significant price movements, up or down, in futures and forward prices. Such price movements may not develop; there have been periods in the past without such price movements. The likelihood of the Units being profitable could be materially diminished during periods when events external to the markets themselves have an important impact on prices. During such periods, Campbell & Company’s historic price analysis could establish positions on the wrong side of the price movements caused by such events. Increased Competition in Alternative Asset Investments There has been a marked increase in the number of, and flow of capital into, investment vehicles established in order to implement alternative asset investment strategies, including the strategies to be implemented by the Fund.While the precise effect cannot be determined, such an increase may result in greater competition for investment opportunities, or may result under certain circumstances in increased price volatility or decreased liquidity with respect to certain positions.Prospective investors should understand that the Fund may compete with other investment vehicles, as well as investment and commercial banking firms, which may have substantially greater resources, in terms of financial resources and research staffs, than may be available to the Fund. 8 Increase in Assets Under Management May Make Profitable Trading More Difficult Campbell & Company believes that it is virtually impossible to define or quantify the capacity of a portfolio with any degree of certainty.Campbell & Company has continued to introduce new strategies designed to deliver returns which have low correlation to returns from existing strategies.Campbell & Company and its affiliates have not agreed to limit the amount of additional assets they may manage, and are actively engaged in raising assets for existing and new accounts, including the Fund.However, Campbell & Company acknowledges that there may come a time when the combination of available markets and new strategies may not be sufficient for it to add new assets without detriment to diversification.If this were to occur, Campbell & Company would expect its risk-adjusted returns to begin to degrade.Should Campbell & Companyever conclude that its ability to deliver attractive risk-adjusted returns has been unduly compromised by its growth in assets, it would not hesitate to restrict or halt the flow of new assets, and, if necessary, begin to repatriate market gains. Should the amount of assets that Campbell & Company and its affiliates manage increase, it may be more difficult for them to trade profitably because of the difficulty of trading larger positions without adversely affecting prices and performance.Accordingly, such increases in equity under management may require Campbell & Company to modify its trading decisions for the Fund, which could have a detrimental effect on your investment.Such considerations may also cause Campbell & Company to eliminate smaller markets from consideration for inclusion in certain trading programs, reducing the range of markets in which trading opportunities may be pursued.Campbell & Company reserves the right to make distributions of profits to Limited Partners in an effort to control asset growth.In addition, Campbell & Company may have an incentive to favor other accounts because the compensation received from some other accounts exceeds the compensation it receives from managing the Fund’s account.Because records with respect to other accounts are not accessible to Investors, the Investors will not be able to determine if Campbell & Company is favoring other accounts. Investors Will Not be Able to Review the Fund’s Holdings on a Daily Basis Campbell & Company makes the Fund’s trading decisions. While Campbell & Company receives daily trade confirmations from the futures brokers and over-the-counter counterparties, the Fund’s trading results are reported to Investors monthly. Accordingly, an investment in the Fund does not offer Investors the same transparency, i.e., an ability to review all investment positions daily, that a personal trading account offers. Portfolio Turnover The Fund may dispose of its investment instruments without regard to the length of time they have been held when such actions appear advisable based on the models included in its portfolio.Since Campbell & Company trades the Fund’s investment instruments based on the models included in the portfolio, it is impossible to predict, with any degree of certainty, the portfolio turnover rate for the Fund.A high portfolio turnover rate bears certain tax consequences and results in greater transaction costs, which are borne directly by the Fund. Inadequate Models Could Negatively Affect the Fund’s Investment Portfolio Campbell & Company’s trading is highly model driven, and is subject to possibly material flaws in the models.As market dynamics (for example, due to changed market conditions and participants) shift over time, a previously highly successful model may become outdated or inaccurate, possibly without Campbell & Company recognizing that fact before losses are incurred.In particular, the Fund may incur losses in the event of disrupted markets and other extraordinary events that cause Campbell & Company’s pricing models to generate prices which deviate from the market.The risk of loss to the Fund in the case of disrupted markets is compounded by the number of different investment models of pricing, each of which may independently become wholly unpredictable during market disruptions.In addition, in disrupted derivatives markets, many positions may become illiquid, making it difficult or impossible to close out positions against which the markets are moving. Even if the basic concepts of our models are sound, Campbell & Company may make errors in developing algorithms for integrating the numerous factors and variables into them or in programming the algorithms.Those errors may cause the model to generate results different from those intended.They may be difficult to detect in many market conditions, possibly influencing outcomes only in periods of stress or change in market conditions. Campbell & Company anticipates the continued modification, enhancement and development of models.Each new generation of models (including incremental improvements to current models) exposes the Fund to the possibility of unforeseen losses from a variety of factors, including conceptual failures and implementation failures.There can be no assurance that the models used by Campbell & Company will be effective or that they will be effectively utilized by Campbell & Company.Moreover, there can be no assurance that Campbell & Company will be able to continue to develop, maintain and update the models so as to effectively implement its trading strategy. 9 Reliance on the Campbell & Company’s Discretion and Trading Models The Fund’s success depends on the ability of Campbell & Company to develop and employ proprietary models across debt instruments, futures-related interests and/or derivative instruments. Campbell & Company can provide no assurance that its efforts or the proprietary trading models that it employs will be successful, that it will always recognize each situation in which the models’ signals should or should not be used, or that such use or non-use of such signals will increase the Fund’s profits or minimize its losses.The discretionary authority of Campbell & Company may have a significant actual effect on the Fund’s performance (positive or negative). Use of the models is unlikely to be successful unless the algorithms underlying the models are correct and remain correct in the future.Because the algorithms are based on perceived relationships between changes in technical and quantitative variables and prices or other fundamental factors, they will likely be unsuccessful in generating profitable trading signals to the extent that such perceptions are inaccurate. To the extent that the algorithms do not reflect certain factors that may influence prices of the underlying instruments, major losses may result.For example (one of many possible examples, a number of which are unknown), a pending political event not accounted for in the algorithms of the models may be very likely to cause a major and adverse price movement, but the Fund might well continue to maintain positions that would incur major losses as a result of such movement because the models failed to reflect the pending political event. The models may be more effective with certain underlying instruments than with others, or may not work at all with respect to certain instruments.To the extent that the models generate signals for instruments for which it does not provide optimal analysis, diminished returns or increased losses may result. The data used in developing the models may not reflect the changing dynamics of the markets.An influx of new market participants, changes in market regulation, international political developments, demographic changes and numerous other factors can contribute to once successful strategies becoming outdated.Not all of these factors can be identified, much less quantified. Campbell & Company continues to test and evaluate the models, as a result of which the models may be modified from time to time.As a result of such periodic modifications, it is possible that the trading strategies used by Campbell & Company in the future may be different from the strategies presently in use, or that which were used in the past.Any modification of the models will not be subject to any requirement that Limited Partners receive notice of the change or consent to it.There can be no assurance as to the effects (positive or negative) of any modification on the Fund’s performance.No assurance can be given that the trading strategy used or to be used by Campbell & Company will be successful under all or any market conditions. 10 Trend-Following Components of the Models In the past, there have been periods without discernible trends in the markets in which the Fund trades and, presumably, such periods will continue to occur in the future.Any factor which would lessen the prospect of major trends occurring in the future (such as increased governmental control of, or participation in, the markets) may reduce the prospect that certain models utilized by Campbell & Company will be profitable in the future.Moreover, any factor which would make it more difficult to execute trades at desired prices in accordance with the signals of the models (such as a significant lessening of liquidity in a particular market) would also be detrimental to profitability. Further, many advisers’ trading methods utilize similar analyses in making trading decisions.Therefore, bunching of buy and sell orders can occur, which makes it more difficult for a position to be taken or liquidated.No assurance can be given that the strategies utilized by Campbell & Company will be successful under all or any market conditions. Market Factors May Adversely Influence the Models Often, the most unprofitable market conditions for the Fund are those in which prices “whipsaw,” moving quickly upward, then reversing, then moving upward again, then reversing again.In such conditions, Campbell & Company may, on the basis of its models, establish positions based on incorrectly identifying both the brief upward or downward price movements as trends, whereas in fact no trends sufficient to generate profits develop.Overall market, industry or economic conditions, which neither the Fund nor Campbell & Company can predict or control, will have a material effect on performance. Availability of Investment Opportunities The business of identifying and structuring investments of the types contemplated by the Fund is specialized, and involves a high degree of uncertainty.The availability of investment opportunities generally is subject to market conditions as well as, in some cases, the prevailing regulatory or political climate.No assurance can be given that the Fund will be able to identify and complete attractive investments in the future or that it will be able to invest fully its subscriptions.Similarly, identification of attractive investment opportunities by Campbell & Company is difficult and involves a high degree of uncertainty.Even if attractive investment opportunities are identified by Campbell & Company, it may not be permitted to take advantage of the opportunity to the fullest extent desired.Investment funds sponsored, managed or advised by Campbell & Company or its affiliates may seek investment opportunities similar to those the Fund may be seeking, and none of these parties has an obligation to offer any opportunities it may identify to the Fund. Futures, Forwards and Swaps Futures, Forwards and Swaps Trading Can be Highly Volatile Futures, forwards and other derivative prices are highly volatile and increase the amount of volatility in contrast to a direct investment in the underlying physical commodities or financial products.Price movements of futures, forwards and other derivative contracts are influenced by such factors as: changes in overall market movements due to fluctuating supply and demand relationships; weather; government agricultural, trade, fiscal, monetary and exchange control programs and policies; and national and international political and economic events.In addition, governments from time to time intervene in certain markets, particularly the currency and interest-rate markets. 11 Futures and Forwards Trading Involves Substantial Leverage The low margin deposits normally required in futures and forward contracts trading permit an extremely high degree of leverage; margin requirements for futures and forward contracts trading being in some cases as little as 2% of the face value of the contracts traded.Accordingly, the Fund is able to hold positions with face values equal to several times its net assets; therefore, a relatively small price movement in a futures or forward contract may result in immediate and substantial losses to the investor.For example, if at the time of purchase, 10% of the price of the futures or forward contract is deposited as margin, a 10% decrease in the price of the futures or forward contract would, if the contract were then closed out, result in a total loss of the margin deposit before any deduction for brokerage commissions.The Fund’s ratio of margin to equity is typically 10% to 30%.As a result of this leveraging, even a small movement in the price of a contract can cause major losses. Futures and Forwards Trading May Be Illiquid Most United States commodity exchanges limit fluctuations in futures contract prices during a single day by regulations referred to as “daily limits.”During a single trading day no trades may be executed at prices beyond the daily limit.Once the price of a futures contract has increased or decreased to the limit point, positions can be neither taken nor liquidated.Futures interest prices have occasionally moved the daily limit for several consecutive days with little or no trading.Similar occurrences could prevent the Fund from promptly liquidating unfavorable positions and subject the Fund to substantial losses.Also, the CFTC or exchanges may suspend or limit trading.While daily limits reduce liquidity, they do not reduce ultimate losses, and may in fact substantially increase losses because they may prevent the liquidation of unfavorable positions.There is no limitation on daily price moves in trading currency forward contracts. In addition, the Fund may not be able to execute trades at favorable prices if little trading in the futures, forwards, swaps or other derivatives involved is taking place.It also is possible that an exchange or the CFTC might suspend trading in a particular contract, order immediate liquidation and settlement of a particular futures interest, or order that trading in a particular futures interest be conducted for liquidation only.Similarly, trading in options on a particular futures interest may become restricted if trading in the underlying futures contract has become restricted.During periods in October 1987, for example, trading in certain stock index futures was too illiquid for markets to function efficiently and was at one point actually suspended. Forwards Trading and its Counterparty, Regulatory and Related Risks The Fund may, but is not limited to, trade forward contracts in currencies.A forward contract is a contractual obligation to purchase or sell a specified quantity of a commodity or currency at a specified date in the future at a specified price and, therefore, is similar to a futures contract. Forward contracts are not traded on exchanges; rather, banks (e.g., major money center investment banks) and dealers act as principals in these over-the-counter markets.The Fund faces the risk of non-performance by its counterparties to forward contracts and such non-performance may cause some or all of its gains to remain unrealized. 12 Unlike futures contracts, the counterparty to forward contracts is generally a single bank or other financial institution, rather than a clearing organization backed by a group of financial institutions.Furthermore, the participants in such markets are typically not subject to the same level of credit evaluation and regulatory oversight as are members of the “exchange based” markets.This exposes investors to the risk that a counterparty will not settle a transaction in accordance with its terms and conditions because of a dispute over the terms of the contract (whether or not bona fide) or because of a credit or liquidity problem, thus causing the Fund to suffer a loss.Such “counterparty risk” is accentuated for contracts with longer maturities where events may intervene to prevent settlement, or where Campbell & Company has concentrated the Fund’s transactions with a single or small group of counterparties.Campbell & Company is not restricted from dealing with any particular counterparty or from concentrating any or all transactions with one counterparty.However, Campbell & Company seeks to minimize credit risk primarily by dealing with counterparties that it believes are creditworthy.The ability of Campbell & Company and the Fund to transact business with any one or number of counterparties, the lack of any meaningful and independent evaluation of such counterparties’ financial capabilities and the absence of a regulated market to facilitate settlement may increase the potential for losses by the Fund. The Fund may trade deliverable forward contracts in the inter-bank currency market.Such deliverable forward contracts are not currently traded on exchanges; rather, banks and dealers act as principals in these markets.As a result of Dodd-Frank, the CFTC now regulates non-deliverable forwards (including deliverable forwards where the parties do not take delivery).Changes in the forward markets may entail increased costs and result in burdensome reporting requirements.There is currently no limitation on the daily price movements of forward contracts.Principals in the forward markets have no obligation to continue to make markets in the forward contracts traded.The imposition of credit controls by governmental authorities or the implementation of regulations pursuant to Dodd-Frank might limit such forward trading to less than that which Campbell & Company would otherwise recommend, to the possible detriment of the Fund. In addition, there is no limitation on the daily price movements of forward contracts.Principals in the forward markets have no obligation to continue to make markets in the forward contracts traded. There have been periods during which certain banks or dealers have refused to quote prices for forward contracts or have quoted prices with an unusually wide spread between the price at which they are prepared to buy and that at which they are prepared to sell.The imposition of credit controls by governmental authorities might limit such forward trading to less than that which Campbell & Company and its affiliates would otherwise recommend, to the possible detriment of the Fund. The Fund is a Party to Financial Instruments with Elements of Off-Balance Sheet Risk, Which May Cause theFund to Lose All of Its Assets The term “off-balance sheet risk” refers to an unrecorded potential liability that, even though it does not appear on the balance sheet, may result in future obligation or loss.TheFund trades in futures, forward, swaps and other derivatives and is therefore a party to financial instruments with elements of off-balance sheet market and credit risk.In entering into these contracts there exists a risk to the Fund, market risk, that such contracts may be significantly influenced by market conditions, such as interest rate volatility, resulting in such contracts being less valuable.If the markets should move against all of the futures interests positions of theFund at the same time, and if the Fund’s trading advisor was unable to offset futures interests positions of the Fund, theFund could lose all of its assets and the limited partners would realize a 100% loss.Campbell & Company attempts to minimize potential market risk through real-time monitoring of open positions, diversification of the portfolio and maintenance of a margin-to-equity ratio; however, these precautions may not be effective in limiting the risk of loss. Regulatory The Current Markets are Subject to Governmental Intervention That May Be a Detriment to Your Investment; The Dodd Frank Wall Street Reform and Consumer Protection Act (“Dodd-Frank”) In response to the recent financial crises of 2008-2009, Dodd-Frank was enacted in July 2010.Dodd-Frank seeks to regulate markets, market participants and financial instruments that previously have been unregulated and substantially alters the regulation of many other markets, market participants and financial instruments.Because many provisions of Dodd-Frank require rulemaking by applicable regulators before becoming fully effective and Dodd-Frank mandates multiple agency reports and studies (which could result in additional legislative or regulatory action), it is difficult to predict the ultimate impact of Dodd-Frank on the Fund, Campbell & Company, and the markets in which they trade and invest.Dodd-Frank could result in certain investment strategies in which the Fund engages or may have otherwise engaged becoming non-viable or non-economic to implement.Dodd-Frank and regulations adopted pursuant to the Reform Act could have a material adverse impact on the profit potential of the Fund. The “Volcker Rule” component of Dodd-Frank materially restricts proprietary speculative trading by banks, “bank holding companies” and other regulated entities.As a result, there has been a significant influx of new portfolio managers into private investment funds who had previously traded institutional proprietary accounts.Such influx can only increase the competition for the Fund from other talented portfolio managers trading in the Fund’s investment sector. 13 Speculative Position Limits The CFTC and the United States commodities exchanges impose limits referred to as “speculative position limits” on the maximum net long or net short speculative positions that any person may hold or control in any particular futures or options contracts traded on United States commodities exchanges.Dodd-Frank significantly expands the CFTC’s authority to impose position limits with respect to futures contracts and options on futures contracts, swaps that are economically equivalent to futures or options on futures, and swaps that are traded on a regulated exchange and certain swaps that perform a significant price discovery function.In response to this expansion of its authority, in 2012, the CFTC proposed a series of new speculative position limits with respect to futures and options on futures on so-called “exempt commodities” (which includes most energy and metals contracts) and with respect to agricultural commodities.Those proposed speculative position limits were vacated by a United States District Court, but the CFTC has again proposed a new set of speculative position rules which are not yet finalized (or effective).If the CFTC is successful in this second proposal, the counterparties with which the Fund deals may further limit the size or duration of positions available to the Fund.All accounts owned or managed by Campbell & Company are likely to be combined for speculative position limit purposes.The Fund could be required to liquidate positions it holds in order to comply with such limits, or may not be able to fully implement trading instructions generated by its trading models, in order to comply with such limits.Any such liquidation or limited implementation could result in substantial costs to the Fund. Over-the-Counter Derivatives Markets Dodd-Frank includes provisions that comprehensively regulate the OTC derivatives markets for the first time.Dodd-Frank will ultimately mandate that a substantial portion of OTC derivatives must be executed in regulated markets and be submitted for clearing to regulated clearinghouses.OTC trades submitted for clearing will be subject to minimum initial and variation margin requirements set by the relevant clearinghouse, as well as possible SEC- or CFTC-mandated margin requirements.OTC derivatives dealers typically demand the unilateral ability to increase the Fund’s collateral requirements for cleared OTC trades beyond any regulatory and clearinghouse minimums.The regulators also have broad discretion to impose margin requirements on non-cleared OTC derivatives and new requirements will apply to the holding of customer collateral by OTC derivatives dealers.These requirements may increase the amount of collateral the Fund is required to provide and the costs associated with providing it.OTC derivative dealers also are required to post margin to the clearinghouses through which they clear their customers’ trades instead of using such margin in their operations, as was widely permitted before Dodd-Frank.This has and will continue to increase the OTC derivative dealers’ costs, and these increased costs are generally passed through to other market participants in the form of higher upfront and mark-to-market margin, less favorable trade pricing, and the imposition of new or increased fees, including clearing account maintenance fees. With respect to cleared OTC derivatives, the Fund will not face a clearinghouse directly but rather through an OTC derivatives dealer that is registered with the CFTC or SEC to act as a clearing member.The Fund may face the indirect risk of the failure of another clearing member customer to meet its obligations to its clearing member.Such scenario could arise due to a default by the clearing member on its obligations to the clearinghouse, triggered by a customer’s failure to meet its obligations to the clearing member. The SEC and CFTC will also require a substantial portion of derivative transactions that are currently executed on a bi-lateral basis in the OTC markets to be executed through a regulated securities, futures, or swap exchange or execution facility.Certain CFTC-regulated derivatives trades became subject to these rules in 2014.It is not yet clear when the parallel SEC requirements will go into effect.Such requirements may make it more difficult and costly for investment funds, including the Fund, to enter into highly tailored or customized transactions.They may also render certain strategies in which the Fund might otherwise engage impossible or so costly that they will no longer be economical to implement.If the Fund decides to become a direct member of one or more of these exchanges or execution facilities, the Fund would be subject to all of the rules of the exchange or execution facility, which would bring additional risks and liabilities, and potential additional regulatory requirements. OTC derivatives dealers are now required to register with the CFTC and will ultimately be required to register with the SEC.Dealers are subject to new minimum capital and margin requirements, business conduct standards, disclosure requirements, reporting and recordkeeping requirements, transparency requirements, position limits, limitations on conflicts of interest, and other regulatory burdens.These requirements further increase the overall costs for OTC derivative dealers, which costs may be passed along to market participants as market changes continue to be implemented.The overall impact of Dodd-Frank on the Fund remains highly uncertain and it is unclear how the OTC derivatives markets will adapt to this new regulatory regime, along with additional, sometimes overlapping, regulatory requirements imposed by non-U.S. regulators. OTC derivatives dealers and major OTC derivatives market participants are now be required to register with the CFTC and will ultimately be required to register with the SEC.Campbell & Company is registered as a Forex Firm and Swap Firm with the National Futures Association and could be required to register as a major swap participant for trading in the OTC derivatives markets.Dealers and major Swap participants are subject to new minimum capital and margin requirement, business conduct standards, disclosure requirements, reporting and recordkeeping requirements, transparency requirements, position limits, limitations on conflicts of interest, and other regulatory burdens.These requirements further increase the overall costs for OTC derivative dealers, which costs may be passed along to market participants as regulatory changes continue to be implemented.The overall impact of Dodd-Frank on Campbell & Company remains highly uncertain and it is unclear how the OTC derivatives markets will adapt to this new regulatory regime along with additional, sometimes overlapping, regulatory requirements imposed by non-U.S. regulators. 14 Although Dodd-Frank requires many OTC derivative transactions previously entered into on a principal-to-principal basis to be submitted for clearing by a regulated clearinghouse, certain derivatives that may be traded by the Fund may remain principal-to-principal or OTC contracts between the Fund and third parties entered into privately.The risk of counterparty nonperformance can be significant in the case of these over-the-counter instruments, and “bid-ask” spreads may be unusually wide in these heretofore substantially unregulated markets.While Dodd-Frank is intended in part to reduce these risks, its success in this respect may not be evident for some time after the Dodd-Frank is fully implemented, a process that may take several years.To the extent not mitigated by implementation of the Dodd-Frank, if at all, the risks posed by such instruments and techniques, which can be extremely complex, include:(1) credit risks (the exposure to the possibility of loss resulting from a counterparty’s failure to meet its financial obligations); (2) market risk (adverse movements in the price of a financial asset or commodity); (3) legal risks (the characterization of a transaction or a party’s legal capacity to enter into it could render the financial contract unenforceable, and the insolvency or bankruptcy of a counterparty could preempt otherwise enforceable contract rights); (4) operational risk (inadequate controls, deficient procedures, human error, system failure or fraud); (5) documentation risk (exposure to losses resulting from inadequate documentation); (6) liquidity risk (exposure to losses created by inability to prematurely terminate the derivative); (7) system risk (the risk that financial difficulties in one institution or a major market disruption will cause uncontrollable financial harm to the financial system); (8) concentration risk (exposure to losses from the concentration of closely related risks such as exposure to a particular industry or exposure linked to a particular entity); and (9) settlement risk (the risk faced when one party to a transaction has performed its obligations under a contract but has not yet received value from its counterparty). Institutions, such as brokerage firms, banks and broker-dealers, generally have custody of the Fund’s portfolio assets and may hold such assets in “street name.”The Fund is subject to the risk that these firms and other brokers, counterparties, clearinghouses or exchanges with which the Fund deals may default on their obligations to the Fund.Any default by any of such parties could result in material losses to the Fund.Bankruptcy or fraud at one of these institutions could also impair the operational capabilities or the capital position of the Fund.In addition, securities and other assets deposited with custodians or brokers may not be clearly identified as being assets of the Fund, causing the Fund to be exposed to a credit risk with regard to such parties.The Fund generally will only be an unsecured creditor of its trading counterparties in the event of bankruptcy or administration of such counterparties.In some jurisdictions, the Fund may also only be an unsecured creditor of its brokers in the event of bankruptcy or administration of such brokers.The Fund attempts to limit its brokerage and custody transactions to well capitalized and established banks and brokerage firms in an effort to mitigate such risks, but the collapse in 2008 of the seemingly well capitalized and established Bear Stearns and Lehman Brothers demonstrates the limits on the effectiveness of this approach in avoiding counterparty losses. The Fund may effect transactions in “over-the-counter” or “interdealer” markets.The participants in such markets are typically not subject to the same level of credit evaluation and regulatory oversight as are members of “exchange-based” markets.This exposes the Fund to the risk that a counterparty will not settle a transaction in accordance with its terms and conditions because of a dispute over the terms of the contract (whether or not bona fide) or because of a credit or liquidity problem, thus causing the Fund to suffer a loss.Such “counterparty risk” is accentuated for contracts with longer maturities where events may intervene to prevent settlement, or where the Fund has concentrated its transactions with a single or small group of counterparties.The Fund is not restricted from dealing with any particular counterparty or in the size of the exposure which the Fund may provide to a given counterparty.The inability to make complete and “foolproof” evaluations of the financial capabilities of the Fund’s counterparties and the absence of a regulated market to facilitate settlement increases the risk to the Fund. While Dodd-Frank is intended to bring more stability and lower counterparty risk to derivatives market by requiring exchange clearing of derivatives trades, not all of the Fund’s trades will be subject to the clearing requirements once they generally become effective, either because the trades are grandfathered or because they are bespoke.Furthermore, it is yet to be seen whether Dodd-Frank will be effective in reducing counterparty risk or if such risk may actually increase as a result of market uncertainty, mutuality of loss to clearinghouse members, or other reasons. 15 Swap Agreements Swap agreements are privately negotiated over-the-counter derivative products in which two parties agree to exchange actual or contingent payment streams that may be calculated in relation to a rate, index, instrument, or certain securities, and a particular “notional amount.”Depending on their structure, swaps may increase or decrease the Fund’s exposure to commodity prices, equity or debt securities, long-term or short-term interest rates (in the United States or abroad), non-U.S. currency values, mortgage-backed securities, corporate borrowing rates, or other factors such as security prices, baskets of securities, or inflation rates and may increase or decrease the overall volatility of the Fund’s portfolio. These hedging techniques using swaps involve one or more of the following risks:(i) imperfect correlation between the performance and value of the instrument and the value of the Fund securities or other objective of Campbell & Company; (ii) possible lack of a secondary market for closing out a position in such instrument; (iii) losses resulting from interest rate, spread or other market movements not anticipated by Campbell & Company; (iv) the possible obligation to meet additional margin or other payment requirements, all of which could worsen the Fund’s position; and (v) default or refusal to perform on the part of the counterparty with which the Fund trades.Furthermore, to the extent that any hedging strategy involves the use of over-the-counter swap transactions, such a strategy would be affected by implementation of the various regulations adopted pursuant to Dodd-Frank. Regulatory Changes or Additional Government or Market Regulation or Actions May Alter the Operations and Profitability of the Fund Considerable regulatory attention has been focused on non-traditional investment pools.Market disruptions and the dramatic increase in the capital allocated to alternative investment strategies have led to increased governmental as well as self-regulatory scrutiny of the “hedge fund” industry in general.Certain legislation proposing greater regulation of the industry periodically is considered by Congress, the SEC, the CFTC and the governing bodies of non-U.S. jurisdictions.It is impossible to predict what, if any, changes in the regulations applicable to the Fund, Campbell & Company, the markets in which they trade and invest or the counterparties with which they do business may be instituted in the future.Any such regulation could have a material adverse impact on the profit potential of the Fund or the ability of the Fund to continue to implement its investment strategies, as well as require increased transparency as to the identity of the Limited Partners. The Fund, in particular, is dependent upon the use of leverage in implementing its investment strategy across the markets and instruments described herein.Any regulatory limitations may have a materially adverse impact on the Fund. The futures markets are subject to comprehensive statutes, regulations and margin requirements.In addition, the CFTC and the exchanges are authorized to take extraordinary actions in the event of a market emergency, including, for example, the retroactive implementation of speculative position limits or higher margin requirements, the establishment of daily price limits and the suspension of trading.The regulation of swaps and futures transactions in the United States is a rapidly changing area of law and is subject to modification by government and judicial action.The effect of any future regulatory change on the Fund is impossible to predict, but could be substantial and adverse. The Fund, in particular, is dependent upon the use of leverage in implementing its investment strategy across the markets and instruments described herein.Any regulatory limitations may have a materially adverse impact on the Fund. The futures markets are subject to comprehensive statutes, regulations and margin requirements.In addition, the CFTC and the exchanges are authorized to take extraordinary actions in the event of a market emergency, including, for example, the retroactive implementation of speculative position limits or higher margin requirements, the establishment of daily price limits and the suspension of trading.The regulation of swaps and futures transactions in the United States is a rapidly changing area of law and is subject to modification by government and judicial action.The effect of any future regulatory change on the Fund is impossible to predict, but could be substantial and adverse. Daily Price Fluctuation Limits Imposed by Futures Exchanges May Alter Trading Decisions for the Fund Most U.S. futures exchanges have established “daily price fluctuation limits” which preclude the execution of trades at prices outside of the limit.Contract prices have occasionally moved the daily limit for several consecutive days with little or no trading.If prices were to approach the level of the daily limits, these limits could cause a modification of Campbell & Company’s trading decisions for the Fund or force the liquidation of certain futures positions.Either of these actions may not be in the best interest of the investors.From time to time, the CFTC or the exchanges may suspend trading in market disruption circumstances.In these cases, it is possible that Campbell& Company, as trading manager, could be required to maintain a losing position that it otherwise would exit and incur significant losses or be unable to establish a position and miss a profit opportunity. 16 The Fund is Subject to Foreign Market Credit and Regulatory Risk A substantial portion of Campbell & Company’s trades takes place on markets or exchanges outside the United States.From time to time, over 50% of the Fund’s overall market exposure could involve positions taken on foreign markets.The risk of loss in trading foreign futures contracts can be substantial.Participation in foreign futures contracts transactions involves the execution and clearing of trades on, or subject to the rules of, a foreign board of trade.Non-U.S. markets may not be subject to the same degree of regulation as their U.S. counterparts.None of the CFTC, NFA or any domestic exchange regulates activities of any foreign boards of trade, including the execution, delivery and clearing of transactions, nor do they have the power to compel enforcement of the rules of a foreign board of trade or any applicable foreign laws.Trading on foreign exchanges also presents the risks of exchange controls, expropriation, taxation and government disruptions. Membership in a Swap Execution Facility In an effort to facilitate the investment strategies employed by the Campbell & Company on behalf of the Fund, the Fund and/or Campbell & Company may become members of exchanges and/or swap execution facilities (“SEFs”).Such membership may subject the Fund and/or Campbell & Company to a wide range of regulation and other obligations, together with associated costs.Like any other self-regulatory organization, SEFs are expected to regularly revise and interpret their rules, and such revisions and interpretations could adversely impact the Fund.Even if the Fund opts not to trade on a SEF directly but instead through a broker, such trading may nevertheless require the Fund to consent to the SEF’s jurisdiction as a self-regulatory organization and to be subject to the SEF’s rulebook, which could adversely impact the Fund. The Fund is Not a Regulated Investment Company and is Therefore Subject to Different Protections Than a Regulated Investment Company Although the Fund and Campbell & Company are subject to regulation by the CFTC, the Fund is not an investment company subject to the Investment Company Act of 1940 and Campbell & Company is not registered as an investment adviser under the Investment Advisers Act of 1940.Accordingly, you do not have the protections afforded by those statutes which, for example, requires investment companies to have a majority of disinterested directors and regulates the relationship between the adviser and the investment company. Tax Risks Investors are Taxed Based on Their Share of Fund Income and Gain Investors are taxed each year on their share of the Fund’s income and gain, if any, irrespective of whether they redeem any Units or receive any cash distribution from the Fund. Campbell & Company has the authority to make such distributions at any time in its sole discretion. All performance information included in this Form 10K is presented on a pre-tax basis; the investors (other than tax-exempt investors) who experienced such performance had to pay the related taxes from other sources. 17 Tax Could be Due from Investors on Their Share of the Fund’s Ordinary Income Despite Overall Losses Investors may be required to pay tax on their allocable share of the Fund’s ordinary income, which in the case of the Fund is the Fund’s interest income, gain on some foreign futures contracts, and certain other investment assets, even though the Fund incurs overall losses. Capital losses of individual taxpayers can be used only to offset capital gains and, in the case of non-corporate investors, $3,000 of ordinary income each year. Consequently, if an individual investor were allocated $5,000 of ordinary income and $10,000 of capital losses, the investor would owe tax on $2,000 of ordinary income even though the investor would have a $5,000 economic loss for the year. The remaining $7,000 capital loss could be used in subsequent years to offset capital gain and ordinary income, but subject to the same annual limitation on its deductibility against ordinary income. There Could be a Limit on the Deductibility of Management and Performance Fees Although the Fund treats the management and performance fees paid to Campbell & Company as ordinary and necessary business expenses, upon an IRS audit, the Fund may be required to treat such fees as “investment advisory fees” if the Fund’s trading activities did not constitute a trade or business for tax purposes. If the Investor’s share of expenses were deemed to be investment advisory fees, an Investor’s tax liability would likely increase because of statutory limitations applicable to miscellaneous itemized deductions, including investment advisory fees, of individual taxpayers. In addition, upon audit, a portion of the management fees might be treated as a non-deductible syndication cost or might be treated as a reduction in the Fund’s capital gain or as an increase in the Fund’s capital loss. If the management fees were so treated, an Investor’s tax liability would likely increase. Other Risks Fees and Commissions are Charged Regardless of Profitability and are Subject to Change The Fund is subject to substantial charges payable irrespective of profitability, in addition to performance fees which are payable based on the Fund’s profitability. Included in these charges are brokerage fees and operating expenses. On the Fund’s forward trading, “bid-ask” spreads are incorporated into the pricing of forward contracts by the counterparties in addition to the brokerage fees paid by the Fund. It is not possible to quantify the “bid-ask” spreads paid by the Fund because the Fund cannot determine the profit its counterparty is making on the forward transactions. Such spreads can at times be significant. The Fund’s Service Providers Could Fail The institutions with which the Fund trades or invests may encounter financial difficulties that impair the operational capabilities or the capital position of the Fund. A futures broker is generally required by U.S. law to segregate all funds received from such broker’s customers from such broker’s proprietary assets. If the futures broker did not do so to the full extent required by law, the assets of the Fund might not be fully protected in the event of the bankruptcy of the futures broker. Furthermore, in the event of the futures broker’s bankruptcies, the Fund could be limited to recovering only a pro rata share of all available funds segregated on behalf of the futures broker’s combined customer accounts, even though certain property specifically traceable to the Fund (for example, Treasury bills deposited by the Fund with the futures brokers as margin) was held by the futures broker. Furthermore, dealers in forward contracts are not regulated by the Commodity Exchange Act and are not obligated to segregate customer assets. The futures broker has been the subject of regulatory and private causes of action, as described under “The Futures Broker.” Although Campbell & Company regularly monitors the financial condition of the counterparties it uses, if the Fund’s counterparties were to become insolvent or the subject of liquidation proceedings in the United States (either under the Securities Investor Protection Act of the United States Bankruptcy Code), there exists the risk that the recovery of the Fund’s assets from such counterparty will be delayed or be a value less than the value of the assets originally entrusted to such counterparty. 18 Risks due to Redemption or Credit Restriction The Fund is subject to the risk that its major institutional investors may be compelled to redeem or that the Fund’s counterparties or brokers will be required to restrict the amount of credit previously granted to the Fund due to their own financial difficulties, resulting in forced liquidation of substantial portions of the Fund’s trading program. There are No Independent Experts Representing Investors Campbell & Company has consulted with counsel, accountants and other experts regarding the formation and operation of the Fund. No counsel has been appointed to represent the Investors in connection with the offering of the Units. Accordingly, each prospective investor should consult his own legal, tax and financial advisers regarding the desirability of an investment in the Fund. The Fund Places Significant Reliance on Campbell & Company and the Incapacity of its Principals Could Adversely Affect the Fund Investors are not entitled to participate in the management of the Fund or the conduct of its business. Rather, the Fund is wholly dependent upon the services of the general partner. There can be no assurance that such services will be available for any length of time following the term of the Advisory Agreement. Furthermore, the incapacity of the general partner’s principals could have a material and adverse effect on the general partner's ability to discharge its obligations under the Advisory Agreement. However, there is no individual principal at Campbell & Company whose absence would result in a material adverse effect on Campbell & Company’s ability to adequately carry out its advisory responsibilities. The Fund Could Terminate Before You Achieve Your Investment Objective Causing Potential Loss of Your Investment or Disruption of Your Investment Portfolio Campbell & Company may withdraw from the Fund upon 90 days’ notice, which would cause the Fund to terminate. Other events, such as a long-term substantial loss suffered by the Fund, could also cause the Fund to terminate before the expiration of its stated term. This could cause you to liquidate your investments and disrupt the overall maturity and timing of your investment portfolio. If the registrations with the CFTC or memberships in the National Futures Association of Campbell & Company or the futures broker were revoked or suspended, such entity would no longer be able to provide services to the Fund. Transfers Could Be Restricted Investors may transfer or assign Units only upon 30 days’ prior written notice to Campbell & Company and only if Campbell & Company is satisfied that the transfer complies with applicable laws and would not result in adverse legal or tax consequences for the Fund. A transferee shall not become a substituted Investor without the written consent of the General Partner. See “Appendix A – Amended and Restated Declaration of Fund and Fund Agreement.” Restrictions on Investment by ERISA Plans, Employee Retirement Income Security Act of 1974 Campbell & Company anticipates that the underlying assets of the Fund may be considered for purposes of Title I of the Employee Retirement Income Security Act, as amended (“ERISA”), and Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”), to be assets of certain employee benefit plans and other Plans that purchase Units. Under such circumstances, the investments of the Fund and the activities of Campbell & Company will be subject to and, in certain cases, limited by, ERISA and the Code. 19 A Single-Advisor Fund May be More Volatile Than a Multi-Advisor Fund The Fund is a single-advisor managed futures fund. Potential investors should understand that many managed futures funds are structured as multi-advisor funds in order to attempt to control risk and reduce volatility through combining advisors whose historical performance records have exhibited a significant degree of non-correlation with each other. As a single-advisor managed futures fund, the Fund may have increased performance volatility and a higher risk of loss than investment vehicles employing multiple advisors. The Performance Fee Could Be an Incentive to Make Riskier Investments Campbell & Company employs a speculative strategy for the Fund, and receives performance fees based on the trading profits earned by it for the Fund. Campbell & Company would not agree to manage the Fund’s account in the absence of such a performance fee arrangement. Accordingly, Campbell & Company may make investments that are riskier than might be made if the Fund’s assets were managed by Campbell & Company that did not require performance-based compensation. The Fund May Distribute Profits to Investors at Inopportune Times Campbell & Company reserves the right to make distributions of profits of the Fund to the Investors at any time in its sole discretion in order to control the growth of the assets under Campbell & Company’s management. Investors will have no choice in receiving these distributions as income, and may receive little notice that these distributions are being made. Distributions may be made at an inopportune time for the Investors. Potential Inability to Trade or Report Due to Systems Failure Could Adversely Affect the Fund Campbell & Company’s strategies are dependent to a significant degree on the proper functioning of its internal computer systems. Accordingly, systems failures, whether due to third party failures upon which such systems are dependent or the failure of Campbell & Company’s hardware or software, could disrupt trading or make trading impossible until such failure is remedied. Any such failure, and consequential inability to trade (even for a short time), could, in certain market conditions, cause the Fund to experience significant trading losses or to miss opportunities for profitable trading. Additionally, any such failures could cause a temporary delay in reports to investors. Failure to Receive Timely and Accurate Market Data from Third Party Vendors Could Cause Disruptions or the Inability to Trade Campbell & Company’s strategies are dependent to a significant degree on the receipt of timely and accurate market data from third party vendors. Accordingly, the failure to receive such data in a timely manner or the receipt of inaccurate data, whether due to the acts or omissions of such third party vendors or otherwise, could disrupt trading to the detriment of the Fund or make trading impossible until such failure or inaccuracy is remedied. Any such failure or inaccuracy could, in certain market conditions, cause the Fund to experience significant trading losses, effect trades in a manner which it otherwise would not have done, or miss opportunities for profitable trading. For example, the receipt of inaccurate market data may cause Campbell & Company to establish (or exit) a position which it otherwise would not have established (or exited), or fail to establish (or exit) a position which it otherwise would have established (or exited), and any subsequent correction of such inaccurate data may cause Campbell & Company to reverse such action or inaction, all of which may ultimately be to the detriment of the Fund. 20 Conflicts of Interest Exist in the Structure and Operation of the Fund Campbell & Company has not established any formal procedures to resolve the following conflicts of interest. Consequently, there is no independent control over how Campbell & Company resolves these conflicts which can be relied upon by investors as ensuring that the Fund is treated equitably with other Campbell & Company clients. Campbell & Company has a conflict of interest because it acts as General Partner and sole trading advisor for the Fund. Since Campbell & Company acts as both trading advisor and General Partner for the Fund, it is very unlikely that its advisory contract will be terminated by the Fund. The fees payable to Campbell & Company were established by it and were not the subject of arm’s-length negotiation. These fees consist of abrokerage fee of up to 7% (of which 3% is retained) and a 20% performance fee. Campbell & Company, as General Partner, determines whether or not distributions are made and it receives increased fees to the extent distributions are not made. Campbell & Company has the authority to make such distributions at any time in its sole discretion. Selling agents will be entitled to ongoing compensation as a result of their clients remaining in the Fund, so a conflict exists between the selling agent’s interest in maximizing compensation and in advising its clients to make investment decisions in the client’s best interests. The Value Of The Shares Will Be Adversely Affected If The Fund is Required To Make Indemnification Payments Under the Fund’s constituent document and pursuant to the service contracts, Campbell & Company and the service providers have the right to be indemnified for any liability or expense they incur, assuming that they have satisfied their standard of care and have not materially breached the applicable agreement(s).That means an indemnitee may require the assets of the Fund to be sold in order to cover losses or liability suffered by it with respect to the Fund.Any sale of that kind would reduce the value of the Shares of the Fund. Reliance on Corporate Management and Financial Reporting Certain of the strategies which may be implemented on behalf of the Fund rely on the financial information made available by the issuers in which the Fund invests. Campbell & Company has no ability to independently verify the financial information disseminated by the thousands of issuers in which the Fund may invest and is dependent upon the integrity of both the management of these issuers and the financial reporting process in general. Recent events have demonstrated the material losses which investors such as the Fund can incur as a result of corporate mismanagement, fraud and accounting irregularities. The Fund’s Fees and Expenses The Fund is required to make substantial profits in order to avoid depletion or exhaustion of its assets from fees and expenses. In addition, the Performance Fee paid to Campbell & Company by the Fund is based on both realized and unrealized gains and losses as of the end of the applicable period. Consequently, Performance Fees could be paid on unrealized gains that may never be realized by the Fund. Compulsory Redemption of Units Campbell & Company has the right to redeem all or any portion of the Units of any Investor, for any reason or no reason, upon not less than ten (10) days’ prior written notice to the Investor; provided, however, that the Fund may require a redemption of all or any portion of any Investor’s Units as of any date without providing any prior notice to avoid causing the assets of the Fund to be “plan assets” within the meaning of ERISA or Section 4975 of the Code. Amounts so redeemed will be calculated and paid as provided above for voluntary redemptions. 21 Item 1B. Unresolved Staff Comments. None. Item 2. Properties. The Registrant does not use any physical properties in the conduct of its business. Its assets currently consist of futures and other contracts, cash, short-term time deposits and other fixed income securities. Item 3. Legal Proceedings. Campbell & Company is not aware of any material legal proceedings to which the Registrant or Campbell & Companyis a party or to which any of their assets are subject. Item 4. Mine Safety Disclosures. Not Applicable. 22 PART II Item 5. Market for Registrant’s Common Equity , Related Stockholder Matters and Issuer Purchases of Equity Securities. Units of Limited Partnership Interest are not publicly traded. Units may be transferred or redeemed subject to the conditions imposed by the Second Amended and Restated Agreement of Limited Partnership. As of December 31, 2014, there were 10,533 Limited Partners in the Registrant and 223,825.939 Units of General and Limited Partnership Interest outstanding. Campbell & Company has sole discretion in determining what distributions, if any, the Registrant will make to its Unitholders. Campbell & Company has not made any distributions as of the date hereof. The Registrant has no securities authorized for issuance under equity compensation plans. Item6. Selected Financial Data. Dollars in thousands, except per Unit amounts The following summarized financial information is for the years ended December31, 2014, 2013, 2012, 2011and2010. For the Year Ended December 31, 2012 Total Assets $ Total Partners’ Capital Total Net Trading Gain (Loss) (includes brokerage commissions) ) Net Income (Loss) ) ) Net Income (Loss) Per General and Limited Partner Unit * ) ) Increase (Decrease) in Net Asset Value per General and Limited Partner Unit ) ) Weighted Average Number of Units Outstanding The following summarized quarterly financial information presents the results of operations for the three-month periods ending March31, June30, September30 and December31, 2014 and 2013. 1st Qtr. 2nd Qtr. 3rd Qtr. 4th Qtr. Total Net Trading Gain (Loss) (includes brokerage commissions) $ Net Income (Loss) Net Income (Loss) per General and Limited Partner Unit * Increase (Decrease) in Net Asset Value per General and Limited Partner Unit Net Asset Value per General and Limited Partner Unit at the End of the Period Weighted Number of Units Per Period * - Based on weighted average number of units outstanding during the period. 23 1st Qtr. 2nd Qtr. 3rd Qtr. 4th Qtr. Total Net Trading Gain (Loss) (includes brokerage commissions) $ $ $ ) $ Net Income (Loss) ) Net Income (Loss) per General and Limited Partner Unit * ) Increase (Decrease) in Net Asset Value per General and Limited Partner Unit ) Net Asset Value per General and Limited Partner Unit at the End of the Period Weighted Number of Units Per Period * - Based on weighted average number of units outstanding during the period. Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Introduction The offering of its Units of Limited Partnership Interest commenced on January12, 1994. The initial offering terminated on April15, 1994 and the Fund commenced operations on April18, 1994. The continuing offering period commenced at the termination of the initial offering period and terminated on January 6, 2012. Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States of Americarequires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Management believes that the estimates utilized in preparing the financial statements are reasonable and prudent; however, actual results could differ from those estimates. The Fund’s significant accounting policies are described in detail in Note 1 of the Financial Statements. The Fund records all investments at fair value in its financial statements, with changes in fair value reported as a component of realized and change in unrealized trading gain (loss)in the Statements of Operations. Generally, fair values are based on market prices; however, in certain circumstances, estimates are involved in determining fair value in the absence of an active market closing price (i.e., forward contracts which are traded in the inter-bank market). Capital Resources Effective January 6, 2012, units in the Fund were no longer offered for sale. For existing investors in the Fund, business has been and will be conducted as usual. There will be no change in trading, operations or monthly statements, etc., and redemptions will continue to be offered on a monthly basis. The Fund does not intend to raise any capital through borrowing. Due to the nature of the Fund’s business, it will make no capital expenditures and will have no capital assets, which are not operating capital or assets. The Fund maintains 60-75% of its net asset value in cash, cash equivalents or other liquid positions in its cash management program over and above that needed to post as collateral for trading. These funds are available to meet redemptions each month. After redemptions are taken into account each month, the trade level of the Fund is adjusted and positions in the instruments the Fund trades are liquidated, if necessary, on a pro-rata basis to meet those increases or decreases in trade levels. 24 Liquidity Most United States commodity exchanges limit fluctuations in the prices of futures contracts during a single day by regulations referred to as “daily price fluctuation limits” or “daily limits.” During a single trading day, no trades may be executed at prices beyond the daily limit. Once the price of a futures contract has reached the daily limit for that day, positions in that contract can neither be taken nor liquidated. Futures prices have occasionally moved to the daily limit for several consecutive days with little or no trading. Similar occurrences could prevent the Fund from promptly liquidating unfavorable positions and subject the Fund to substantial losses which could exceed the margin initially committed to such trades. In addition, even if futures prices have not moved the daily limit, the Fund may not be able to execute futures trades at favorable prices, if little trading in such contracts is taking place. Other than these limitations on liquidity, which are inherent in the Fund’s futures trading operations, the Fund’s assets are expected to be highly liquid. The entire offering proceeds, without deductions, were credited to the Fund’s bank, custodial and/or cash management accounts. The Fund meets margin requirements for its trading activities by depositing cash or U.S. government securities with the futures brokers and the over-the-counter counterparties. This does not reduce the risk of loss from trading futures and forward contracts. The Fund receives all interest earned on its assets. No other person shall receive any interest or other economic benefits from the deposit of Fund assets. Approximately 15% to 25% of the Fund’s assets normally are committed as required margin for futures contracts and held by the futures brokers, although the amount committed may vary significantly. Such assets are maintained in the form of cash or U.S. Treasury bills in segregated accounts with the futures brokers pursuant to the Commodity Exchange Act and regulations thereunder. Approximately 10% to 15% of the Fund’s assets are deposited with over-the-counter counterparties in order to initiate and maintain forwardcontracts. Such assets are not held in segregation or otherwise regulated under the Commodity Exchange Act, unless such over-the-counter counterparty is registered as a futures commission merchant. These assets are held either in U.S. government securities or short-term time deposits with U.S.-regulated bank affiliates of the over-the-counter counterparties. The general partner deposits the majority of those assets of the Fund that are not required to be deposited as margin with the futures brokers and over-the-counter counterparties in a custodial account with Northern Trust Company. The assets deposited in the custodial account with Northern Trust Company are segregated. Such custodial account constitutes approximately 60% to 75% of the Fund’s assets and are invested directly by PNC Capital Advisors, LLC (“PNC”). PNC is registered with the SEC as an investment adviser under the Investment Advisers Act of 1940. PNC does not guarantee any interest or profits will accrue on the Fund’s assets in the custodial account. PNC invests the assets according to agreed upon investment guidelines that first preserve capital, second allow for sufficient liquidity, and third provide a yield beyond the risk-free rate. Investments can include, but are not limited to, (i) U.S. Government Securities, Government Agency Securities, Municipal Securities, banker acceptances and certificates of deposits; (ii) commercial paper; (iii) short-term investment grade corporate debt; and (iv) Asset Backed Securities. The Fund occasionally receives margin calls (requests to post more collateral) from its futures brokers or over-the-counter counterparties, which are met by moving the required portion of the assets held in the custody accounts at Northern Trust to the margin accounts. In the past three years, the Fund has not needed to liquidate any position as a result of a margin call. The Fund’s assets are not and will not be, directly or indirectly, commingled with the property of any other person in violation of law orinvested in or loaned to Campbell & Company or any affiliated entities. 25 Off-Balance Sheet Risk The term “off-balance sheet risk” refers to an unrecorded potential liability that, even though it does not appear on the balance sheet, may result in future obligation or loss. The Fund trades in futures andforward contracts and is therefore a party to financial instruments with elements of off-balance sheet market and credit risk. In entering into these contracts there exists a risk to the Fund, market risk, that such contracts may be significantly influenced by market conditions, such as interest rate volatility, resulting in such contracts being less valuable. If the markets should move against all of the futures interests positions of the Fund at the same time, and if the Fund’s trading advisor was unable to offset futures interests positions of the Fund, the Fund could lose all of its assets and the Limited Partners would realize a 100% loss. Campbell & Company, the general partner (who also acts as trading advisor), minimizes market risk through real-time monitoring of open positions, diversification of the portfolio and maintenance of a margin-to-equity ratio that rarely exceeds 30% however, these precautions may not be effective in limiting the risk of loss. In addition to market risk, in entering into futures andforward contracts there is a credit risk that a counterparty will not be able to meet its obligations to the Fund. The counterparty for futures contracts traded in the United States and on most foreign exchanges is the clearinghouse associated with such exchange. In general, clearinghouses are backed by the corporate members of the clearinghouse who are required to share any financial burden resulting from the non-performance by one of their members and, as such, should significantly reduce this credit risk. In cases where the clearinghouse is not backed by the clearing members, like some foreign exchanges, it is normally backed by a consortium of banks or other financial institutions. In the case of forward contracts, which are traded on the interbank market rather than on exchanges, the counterparty is generally a single bank or other financial institution, rather than a group of financial institutions; thus there may be a greater counterparty credit risk. Campbell & Company trades for the Fund only with those counterparties which it believes to be creditworthy. All positions of the Fund are valued each day at fair value. There can be no assurance that any clearing member, clearinghouse or other counterparty will be able to meet its obligations to the Fund. Disclosures About Certain Trading Activities that Include Non-Exchange Traded Contracts Accounted for at Fair Value The Fund invests in futures andforward currencycontracts.The fair value of futures (exchange-traded) contracts is determined by the various futures exchanges, and reflects the settlement price for each contract as of the close of the last business day of the reporting period. The fair value of forward (non-exchange traded) contracts is extrapolated on a forward basis from the spot prices quoted as of 3:00 P.M. (E.T.) of the last business day of the reporting period. 26 Results of Operations The returns for the years ended December31, 2014, 2013, and 2012 were 18.01%,7.50%, and (1.24)%,respectively. The following is a discussion of the brokerage and performance fees accrued and paid. During the years ended December31, 2014, 2013 and 2012, the Fund accrued brokerage fees in the amounts of $44,356,653,$54,768,729, and$62,173,181,respectively, and paid brokerage fees in the amounts of $44,572,291,$55,177,236, and $63,123,144, respectively. No performance fees were accrued or paid during the years ended December31, 2014, 2013 and 2012. 2014 (For the Year Ended December 31) Of the 18.01% return for the year, approximately 25.92% was due to trading gains (before commissions) and approximately 0.27% was due to investment income, offset by approximately (8.18)% due to brokerage fees, operating expenses and offering costs borne by the Fund. An analysis of the 18.01% trading gain by sector is as follows: Sector % Gain (Loss) Commodities 3.65 % Currencies 9.94 Interest Rates 15.53 Stock Indices 25.92 % The Fund had losses in January with gains from interest rate and foreign exchange holdings only partially offsetting declines from stock index and commodity investments. The largest losses for January came from long positioning in global stock indexes by the trend following strategies. Dampened growth momentum in China weighed on global risk assets and deepened the negative sentiment toward the emerging markets. The peso devaluation in Argentina helped push contagion fears to the forefront and added to the sell-off. Somewhat softer employment and housing data in the US called into question the economic growth momentum seen in the second half of 2013. The US Fed’s further tapering of quantitative easing only added to the global unease for risky assets like equities. Commodity holdings also produced losses, primarily from non-trend strategies. Energy markets were among the largest losers as the models failed to profitably navigate a volatile trading environment. The volatility was caused by varying cross-currents including inventory data, cold weather, and shifting production expectations. Industrial metal losses came primarily from positions in copper and nickel which fell on the weaker Chinese economic data and resulting emerging market fall-out. Short exposure to gold also produced losses amid safe-haven buying and improving physical demand. Interest rate positioning was successful during the month with trend strategies showing the best gains. Some of the largest profits came from long positioning on long-dated instruments primarily in Europe and the United States as investor sought the safety of interest rate instruments amid growing global uncertainties. Foreign exchange holdings also produced gains during the month. The best performing position was a short holding on the Canadian dollar. The Bank of Canada downgraded its inflation outlook for 2014, pushing the Canadian dollar to a four year low versus the US dollar. The Fund also profited from a short position on the South African rand which experienced steep losses due to the significant depreciation of emerging market currencies seen during the month. 27 Losses were seen again for the Fund in February with gains from interest rates not enough to offset losses from foreign exchange and commodity holdings. Foreign exchange positions produced some of the largest losses with trend and non-trend strategies contributing. Short positioning in the New Zealand dollar and Australian dollar (both versus the US dollar) caused the most significant losses. The New Zealand dollar strengthened after some stronger than expected economic data and hawkish comments from their finance minister. The Reserve Bank of Australia shifted their monetary posture from one of easing to a more neutral stance helping to push the Aussie dollar higher. Rising commodity prices during the month also provided a tailwind to these so-called “commodity currencies.” Other large losses for the month came from commodities where the Fund experienced declines across most of the sub-sectors and from both trend and non-trend strategies. Short positions in precious metals produced the largest losses when silver and gold both rallied sharply on safe-haven buying as geopolitical fears rose due to unrest in Ukraine. Industrial metals also contributed as a weaker US dollar provided upward price pressure hurting shorts. Short positioning in gasoline, especially early in the month, hurt the Fund as prices rose due to decreasing stockpiles and curtailed production. Soft commodities, namely short positioning in sugar, also caused losses as drought conditions in Brazil created supply concerns. Interest rate positioning provided small offsetting gains. Profits were found in long holdings on long-dated instruments. Japanese government bonds rose as a combination of weaker economic data and further corporate lending activity by the Japanese government helped to push prices higher. German notes benefitted from tame inflation data and safe-haven buying amid geopolitical turmoil in the region. Stock index holdings were relatively flat on the month. The non-trend strategies detracted from positive trend following performance as some short positioning in Asia and parts of Europe was hurt by a sharp bounce-back rally after the January sell-off. The first quarter ended with losses in March with the worst declines coming from interest rate, stock index, and foreign exchange holdings. Some of the largest losses for the month came from interest rate positions, where trend strategies produced the declines while non-trend strategies showed some offsetting gains. A bulk of the sector losses were found in long positioning on long-dated instruments. Around mid-month, the US Federal Reserve announced additional tapering of quantitative easing (QE) and even hinted that an outright rate increase might occur sooner than expected, sending interest rate markets sharply lower and hurting portfolio positioning. Stock index positions also produced losses with both trend following and non-trend strategies contributing. Trend strategies held long positioning on the NASDAQ 100 index, which suffered due to technology valuation concerns, a tightening of stimulus by the US Fed, and uncertainty over Russia’s annexation of Crimea and recent display of territorial aggression. Non-trend strategies went short the Hang Seng index in Hong Kong, which fell for the first half of the month, only to reverse higher on expectations for new stimulus measures in China to combat slowing growth within the country. Foreign exchange positions showed gains within the non-trend strategies; however, trend strategy losses in the sector overwhelmed them leading FX into the red for the month. The Fund was positioned short US dollars when the US Fed surprised markets with hawkish language following the March FOMC meeting. This caused the dollar to rally sharply against other currencies resulting in losses in the sector. Commodity positions produced losses from the trend following strategies while non-trend systems produced some offsetting gains. Some of the worst performing sub-sectors during the month included energy and industrial metals. The Fund was long crude, which declined amid slower Chinese growth. Natural gas longs fell on expectations for warmer temperatures in the US. Some offsetting gains were found in long grain positioning as the sub-sector posted its best quarterly rally since 2010. The Fund had a small loss in April with profits from commodities, and to a lesser extent from interest rates, were offset by losses from foreign exchange and stock index holdings. Some of the largest losses during April came from foreign exchange positions. The non-trend strategies produced the bulk of the declines while trend strategies showed some gains in the sector. The non-trend strategies struggled with price action that was not favorable for the underlying model signals. The Fund was short Japanese Yen when the US Fed minutes dampened bets that US policy makers were moving towards raising interest rates, causing the Yen to appreciate. Trend following strategies profited from a long position on the British Pound, which rose to multi-year highs. Stock index positions also produced losses within the non-trend strategies while the trend following programs showed some offsetting gains. The non-trend models were positioned long the Japanese Nikkei index when the Bank of Japan disappointed markets with no new stimulus, causing a sell-off in Japanese equities. The German DAX index also contributed to losses as the non-trend strategies built long exposure, only to see the index trade lower as renewed Ukrainian/Russian unrest rattled investors. Commodity positions produced the best gains seen during the month as both non-trend and trend strategies produced profits. Nickel was a strong performer for the Fund as it trended higher throughout the month. Indonesia’s ongoing export ban and Ukrainian unrest helped to push the metal to a 14-month high. Gains also came from long coffee holdings, which rose on Brazilian production concerns. Natural gas was another market that produced solid gains, especially within the non-trend programs. Cool spring temperatures and inventory concerns led to the rise in prices. Interest rate holdings added to gains during April. Losses from short holdings on short-dated instruments were more than offset by gains from long positions on long-dated instruments. A combination of pockets of softer economic data linked with the civil unrest in Eastern Europe helped to propel prices higher during the month. May produced gains for the Fund led by interest rate and equity index positions. Profits from interest rate and stock index positions were somewhat offset by losses from commodity and foreign exchange holdings. The largest gains for May came from positioning in global interest rates driven by trend following strategies. Profits were seen in long-dated instruments where the Fund held long positions, while small losses came from short-dated holdings where the Fund was generally short. Fixed income instruments rallied during the month amid pockets of weaker than expected global economic data and as global central banks once again indicated accommodative monetary policies. Overall market positioning also played a role in the rally as some investors found themselves under-invested in global bonds and some hedge funds scrambled to cover shorts amid the rising prices. Long global stock index positions also produced gains for the Fund during May primarily driven by trend following strategies. Stocks showed choppy price action during the first half of the month, but then staged a rally as dovish global central banks and a surge in merger & acquisition activity pushed many global indexes to new highs. Commodity holdings produced the largest monthly losses with both trend and non-trend strategies contributing. The worst performing sub-sector was the grains where long positioning in wheat and corn suffered amid weak export sales, favorable planting weather in the US, and easing tensions between Ukraine and Russia. Base metals trading proved unprofitable amid choppy price action. A long position in coffee suffered as steady harvest progress in Brazil and a healthy global supply outlook pushed prices sharply lower after an almost 60% run-up this year. Foreign exchange holdings produced losses primarily from trend strategies as non-trend strategies showed gains. Some of the worst performing FX holdings included long positions in the euro and British pound. European Central Bank President Draghi signaled that policy makers are ready to expand stimulus resulting in a weakening of the euro, and the Bank of England indicated that a rate hike was not as imminent as markets had been expecting, causing the pound to fall from multi-year highs. 28 Gains continued for the Fund in June to close out the quarter as profits from stock index, commodity, and foreign exchange positions were somewhat offset by losses from interest rate holdings. The largest gains for June came from positioning in global stock indexes driven by both trend following and non-trend strategies. Long positions in North American stock indexes benefitted from dovish comments from Federal Open Market Committee head Yellen despite pockets of stronger economic data. Strong merger and acquisition activity also provided a tailwind for US stocks. A long equity holding in Taiwan showed profits as Chinese data indicated signs of improving growth. Smaller, offsetting losses came from long European holdings where a rash of weaker than expected economic data and falling confidence readings overwhelmed new European Central Bank stimulus actions. Commodity holdings produced additional monthly gains with only trend strategies contributing. Some of the best monthly gains came from long positioning on zinc, which surged in price amid a sharp drop in stockpiles. Long energy exposure, especially to Brent and crude, rose as instability in Iraq rattled oil markets. Cattle prices rallied to a record high on lingering supply concerns, benefitting the Fund’s position. Offsetting losses came from short positions on precious metals as prices rose on a blend of geopolitical instability and ongoing accommodative US monetary policy. Foreign exchange holdings produced profits primarily from trend strategies as non-trend strategies showed losses. Some of the best performing FX holdings included a long position on the New Zealand dollar, which strengthened when the Reserve Bank of New Zealand lifted borrowing costs for the third time this year. Long positioning on the British pound benefitted when the Bank of England (BOE) hinted it may raise interest rates sooner than expected. A surprise interest rate cut in Mexico hurt the Fund’s long positioning on the peso. Interest rate trading showed losses during the month with most declines coming from non-trend strategies. Hawkish comments from BOE head Carney caused a sharp sell-off in Gilts, which hurt the Fund’s positioning. Rising Australian fixed income prices also hurt non-trend strategies, which expected prices to fall. Mostly offsetting gains and losses left the Fund nearly unchanged during July as profits from commodity positions were more than offset by losses in interest rates and foreign exchange. The largest gains for July came from positioning on commodities driven by trend following strategies. Grain markets were among the best performing subsector led by corn and wheat where the Fund held short positioning. Corn and wheat both dropped sharply during the month fueled by favorable weather which bolstered production expectations. Long positioning on industrial metals produced additional gains. Zinc rallied to a near three-year high on supply concerns after stockpiles fell to a multi-year low. Unfavorable price action within energy markets produced some of the largest offsetting losses within the commodity sector. Foreign exchange holdings produced some of the largest monthly losses primarily from trend strategies as non-trend strategies showed some offsetting gains. Long positioning on the New Zealand dollar and the British pound produced losses as those central banks dampened expectations for higher interest rates. Short positioning on the euro versus the US dollar was one of the best performing FX markets for the Fund. A policy split between the U.S. Federal Reserve (US Fed) and the European Central Bank (ECB) helped weaken the euro versus the dollar. The ECB fought falling inflation with an accommodative policy, while the US Fed steadily removed stimulus. Interest rate trading showed losses during the month with declines from non-trend strategies overwhelming trend gains. Cross currents from rising geopolitical risks clashed with some better than expected economic data and a higher than expected inflation reading in the United States. The non-trend strategies failed to profitably navigate this choppy price action, especially in the U.S. and Germany. Stock index holdings were relatively flat in July. Positioning was long across the three major geographic regions: Asia, Europe, and North America. Some gains were seen in Asia, the US, and Canada on improving economic outlooks while losses across Europe were fueled by growth concerns which led to lower prices. Interest rate, foreign exchange and stock index positions lead the Fund to strong gains in August as profits were only slightly offset by small losses in commodities. The largest gains for August came from long positioning on long-dated interest rate markets driven by trend following strategies. The largest profits were found within Europe and the United States. An escalation of geopolitical tension in Ukraine, Syria, and the Gaza Strip provided a safe-haven buying tailwind. Weaker economic data in Europe, especially within Germany, and a dovish speech by ECB President Draghi provided an additional boost to rate markets. Smaller profits were seen in Canada, Japan, and Australia. Foreign exchange holdings produced additional gains from both trend and non-trend strategies. Some of the best performing FX holdings were short positions on the Euro and Japanese Yen both versus the U.S. Dollar. The Dollar outperformed most of its G10 peers during the month as better than expected U.S. economic data and commentary from FOMC officials continued to point toward a hawkish future change in interest rate guidance. Meanwhile central banks in Europe and Japan continued to beat a dovish drum which acted to weaken those currencies versus the Dollar. Long stock index positioning tacked on additional gains. Positions within the U.S. and Taiwan were among the best performing holdings. Improving U.S. economic growth and bullish merger and acquisition activity helped propel some U.S. indexes to record levels. The index in Taiwan was helped by strong rallies in semiconductor and electronic component shares. Commodity holdings created small losses during August. Gains from short positioning across the energy complex were more than offset by losses from various holdings within the industrial metal, grain, and meat sub-sectors. Near-term trend reversals within copper, zinc, wheat, and cattle contributed to the offsetting losses. 29 The Fund showed strong gains again in September lead by profits in foreign exchange and commodity positions which were only partially offset by losses on interest rate and stock index holdings. The largest gains for September came from foreign exchange positions primarily within trend following strategies. Diverging central bank policy paths were a major FX driver during the month. The Bank of Japan and the European Central Bank are both focused on keeping interest rates low while the U.S. Federal Reserve is starting to hint at higher interest rates. The Fund was positioned short the Japanese yen and euro versus the U.S. dollar and benefitted from these sharply different policy paths. Commodity holdings from the trend strategies produced additional gains while non-trend positioning showed some offsetting losses during the month. Some of the best gains came from short positioning on corn and wheat, both of which made new multi-year lows during the month. Short positioning across the energy complex and precious metal markets proved profitable as a persistently stronger U.S. dollar helped to push those markets lower. Non-trend strategies struggled with the persistent downtrend in the grain complex and also saw losses in the precious and base metals. Interest rate holdings produced losses from both trend and non-trend strategies. Some of the largest losses were found on long positioning within the United States. Leading up to the mid-month FOMC meeting, U.S. interest rate products sold-off over concerns that the committee would shift their interest rate guidance to reflect a more hawkish view. Other losses were seen in stock index positions where trend following signals produced declines while non-trend signals produced some offsetting gains. Trend following strategies produced losses from long positioning on global stock indexes with the exception of Japan where a sharply weaker yen led the Nikkei index to solid gains. More nimble non-trend systems quickly initiated short positioning and benefited from the sell-off across Asia (ex-Japan) as the Chinese economic slowdown and unrest in Hong Kong near month-end pushed regional indexes sharply lower. Interest rate and commodity gains lead to a profitable October.Profits from interest rate, commodity, and foreign exchange positions were somewhat offset by losses on stock index holdings.The largest gains for October came from long global interest rate positions.Global growth fears gripped markets early in the month and drove fixed income products higher.Persistent economic weakness across Europe and Asia sparked concerns that the U.S. economic recovery could be negatively impacted.Sharply falling energy prices also created concern over deflationary pressures which could keep U.S. interest rates lower for longer.Central banks in Japan and Sweden enacted additional easing measures during the month to fight slow growth and deflationary forces.Commodity positions, especially from the trend following strategies, were another source of profits during the month.Short energy exposure was one of the best performing sub-sectors.Abundant U.S. supplies linked with falling global demand pushed the energy complex lower.Short positions on precious metals also added to gains as a stronger U.S. dollar and a dampening of geopolitical and Ebola fears caused a sell-off in gold and silver.Grains were the worst performing commodity sub-sector during October.Short positioning from the trend following strategies on corn and wheat was hurt by market short covering which pushed prices higher, reversing the recent multi-month downtrend.Foreign exchange contributed small gains.Long U.S. dollar positioning versus the Japanese yen and the euro proved profitable.Diverging central bank policy paths created fresh opportunities for the strategies during October.Stock index positioning, from both trend and non-trend strategies, experienced the largest offsetting losses during the month.Global long holdings early in October suffered from the global stock sell-off.Energy stocks led indexes lower as over-supply and a lack of global demand caused a rout in physical energy prices.Stock index prices bounced during the second half of the month, but by then the strategies had reduced long positioning and were in a more defensive posture in equities overall. Profits from all major sectors lead to strong gains for November.The largest gains for November came from long global interest rate positions within the trend-following program.Global central banks were again in focus as the European Central Bank head Draghi gave his strongest statements yet that the bank could begin a US-style quantitative easing program in the near future.Additional stimulus is also expected from the Japanese central bank as they continue their long battle over slow growth and deflationary forces.Commodity positions were another source of profits during the month.Short energy exposure was the best performing sub-sector and dominated positive P&L within the sector overall.Both trend following and non-trend following strategies contributed to the energy gains. The downtrend in prices within the crude complex continued during November.The sell-off accelerated late in the month when OPEC announced that they would not cut production to address the sharply lower prices seen over the past several months.The worst performing sub-sector was industrial metals where non-trend strategies showed most of the losses.Long positioning on zinc and aluminum suffered as Chinese growth concerns linked with low global demand pushed the metals lower.Foreign exchange contributed additional gains to the Fund.Long US dollar positioning versus the Japanese yen proved profitable.Falling Japanese inflation and some weaker than expected economic reports weakened the yen significantly versus the US dollar.Stock index positioning, from both trend and non-trend strategies, proved profitable during the month.Global long holdings rose as major central banks, namely within China, Europe, and Japan, continued to provide, or gave indications that they would provide, additional stimulus. 30 Solid gains wererealized in December to close-out a year of strong performance. Profits came from interest rate, foreign exchange, and commodity holdings offset mostly bystock index position losses. The largest gains for December came from long global interest rate positions within both the trend-following and non-trend following strategies. Global interest rate products rallied during the month as the collapse in crude oil prices has led to a sharp decline in inflation expectations. Geo-political uncertainty also helped to boost prices as the Russian ruble crisis and uncertainty around the Greek political situation drove safe-haven buying. Gains were particularly strong within Japan and Europe as those central banks remain committed to additional quantitative easing measures. Foreign exchange contributed additional gains, driven by the trend following systems. Overall, long US dollar positioning proved profitable as the US FOMC dropped its pledge to keep interest rates near zero for a “considerable time” as the American economy continued to show signs of strengthening. Short positioning on the Mexican peso versus the US dollar was one of the best performing FX holdings. The peso sank in value as plunging oil prices damped speculation that a projected energy boom in the country would attract foreign investment and spur economic growth. Commodity positions were another source of profit during the month. Trend following strategies showed gains while non-trend programs produced offsetting losses. Short energy exposure was the best performing sub-sector and dominated returns in the sector as short positions in Brent and Gas Oil provided the largest gains. Oil prices continued to tumble amid the stronger US dollar and OPEC failed to intervene in the market to stop the slide. Some offsetting losses were seen within the grains and precious metal commodity sub-sectors. Stock index positioning, from both trend and non-trend systems, proved unprofitable during the month. Global stock index performance was mixed during the month with most indices losing value. The ongoing decline in the energy complex, the Russian ruble crisis, and Greek political uncertainty all fueled a general risk reduction in stocks. 2013 (For the Year Ended December 31) Of the 7.50% return for the year, approximately 15.47% was due to trading gains (before commissions) and approximately 0.41% was due to investment income, offset by approximately (8.38)% due to brokerage fees, operating expenses and offering costs borne by the Fund. An analysis of the 15.47% trading gain by sector is as follows: Sector % Gain (Loss) Commodities % Currencies Interest Rates ) Stock Indices % 2013 began on a positive note, as the Fund posted solid gains. Equity Indices and Foreign Exchange sectors responded to improved economic outlooks in the U.S. and Europe and to the promise of aggressive fiscal and monetary policy in Asia. Commodities were flat on the month, and the Interest Rates sector was the only significant detractor from performance. The Fund lost on a net-long position in global long-term rates as the sector moved lower on the same macroeconomic drivers that pushed equity markets higher and a general rotation out of bonds and into stocks. From a strategy perspective, longer-term trend following models were the most profitable strategies in January, with other complimentary strategies providing additional returns. Long global equity positions primarily from European and Asian holdings recorded the majority of gains. Positive data points out of Europe included the softening of tough “Basel III” regulations, a larger-than-expected repayment by banks of LTRO (Long-term Refinancing Operation) funds to the ECB (European Central Bank), Spanish and Italian bond auctions bringing the lowest yields in months, and German ZEW (The Centre for European Economic Research) surveys of sentiment that were much more optimistic. In Asia, the new Japanese government used every possible opportunity to push for a weakening of the Japanese Yen and a 2% inflation target to end decades of deflation. Exporters rallied as the Yen weakened throughout the month. The Fund’s short Japanese Yen position was the most profitable trade in the portfolio during January. Losses in Interest Rates were not enough to offset gains as the sector exhibited a generally negative correlation to equities, hurting the Fund’s long position. 31 The Fund, which consists of both trend following and non-trend following strategies, profited in February. The majority of gains came from the foreign exchange sector, while losses in equity index trading offset some of these gains. Interest rates and commodities had little impact on performance. Foreign exchange was the most profitable sector, contributing well over 1% to the Fund. In the U.K., the British Pound (GBP) was down over 4% in February as weak economic fundamentals led Moody’s to downgrade the U.K.’s Aaa sovereign debt rating to Aa1. The Fund made over 1% in GBP on a short position against the U.S. Dollar. The Canadian Dollar (CAD) also declined over 3% in February on global risk-off positioning and developments indicating a slowing Canadian economy. This led to additional gains on a short position against the currency. These gains were partially offset by losses from trading in equity indices where long positioning in European indices was unprofitable. Political uncertainty in the region, threatening a smooth recovery, caused downward moves in several major indices and reversed recent upward trends. Trading in North American indices was relatively flat for trend following strategies and losses in the region were driven by faster, non-trend following strategies getting caught in volatile market action. Trading in both interest rates and commodities was relatively flat in February. Renewed concerns over European sovereign debt and the impending U.S. sequester drove interest rate markets, producing small gains for the Fund. In commodities, gains in metals were offset by losses in energies, driven by the same macroeconomic factors that impacted the interest rates sector. The Fund’s strategies profited in three of four major sectors traded in March, with the majority of gains coming from commodities. Major economic drivers included Chinese and Japanese political developments, positive economic data in the U.S., and the bank bailout situation in Cyprus. Trend following strategies contributed over 2% to the Fund, while other non-trend strategies detracted from performance. Gains in commodities were led by short positions in copper and aluminum as these industrial metals fell sharply during the month. Copper was pressured by new property tightening measures in China aimed at reining in overheated housing markets. Aluminum fell on reports that production climbed 2.4% in February. Soft commodities and energies also added to profits as supply and weather data moved markets in the direction of the Fund’s positions. Equity indices, specifically long positioning in the United States and Japan, also added to monthly gains. A sharp uptick in U.S. non-farm payrolls and a downtick in the unemployment rate, followed by data indicating a steadily improving U.S. housing market helped push index levels higher. Japanese stocks rose for a seventh straight month, gaining over 7%, as Prime Minister Abe’s efforts to end deflation began with his appointment of Haruhiko Kuroda to lead the Bank of Japan (BOJ). Positioning in foreign exchange contributed small gains to the Fund. The most profitable trade continues to be short Japanese Yen, with the new BOJ Governor stating he will do “whatever it takes” to achieve his goal of a 2% inflation target within two years. Interest rates was the only sector to detract from positive performance during the month. The Fund’s trend following strategies made money in the sector, however, non-trend strategies more than offset those gains and led to losses primarily driven by long-term instruments. Price action varied widely across global interest rate markets, creating a difficult trading environment for some strategies. The Fund gained in both trend following and non-trend following strategies in April, with gains coming from all sectors traded. Major moves in metals and long-dated interest rate markets led gains, each adding over 3% to the Fund. Slow global growth, disappointing economic data, low or stable inflation rates, and continued quantitative easing pushed rates lower and equity markets higher across major markets, extending or establishing trends and other alpha opportunities. Commodity markets recorded the best gains for the Fund, led by precious metals, base metals, and energies. Short positioning in precious metals benefitted from a sharp decline in prices. The weakness in gold can be attributed to several factors including low or falling inflation readings, concern that European central banks will sell gold reserves to help fund bail-out costs, outflows from related exchange traded products, and signs of slower global economic growth, especially in China. The Fund began April short precious metals, posting the majority of gains on April 12 & 15 when the sector significantly declined, at which point the Fund began to take profits and reduce its positions. Long positions on long-dated interest rate markets in the U.S., Canada, and Australia were also profitable during April. Disappointing economic data, stable inflation, falling commodity prices, and dovish stimulus policy in Canada pushed fixed income prices higher. This particularly impacted the long-dated rate contracts, as they are more sensitive to the interest rate movements than the short-dated rates. Stock index positions added further gains during the month, with long positioning in Japan, Australia, and the U.S. leading the way. Japanese and Australian markets moved higher on continued central bank easing while U.S. markets bounced around throughout the month but finished higher, hitting record highs in the S&P 500 and Dow Jones Industrial Average. The foreign exchange sector added small gains during the month. Trend-following strategies lost money in the sector, but non-trend strategies more than offset those losses. By market, the Japanese Yen and New Zealand Dollar versus the U.S. Dollar were the most profitable trades in April. 32 The Fund's gross trading was basically flatin May.Gains in stock indices, foreign exchange, and commodity holdings were offset by losses in fixed income positions.Both trend and non-trend strategies showed gains in long equity index positions.The gains were concentrated in European and US holdings.In Europe, gains were led by the UK where manufacturing and business confidence data strengthened.In the US, stocks rose after employment-related data showed signs of improvement and consumer confidence measures were also better than expected.Foreign exchange gains came primarily from long US dollar positions against the South African rand, the British pound, and the Canadian dollar.The US dollar strengthened against all major currencies amid better economic data and signs that the US Federal Reserve may soon begin to taper its quantitative easing (QE) measures.Commodity holdings added small additional gains to the Fund.Gains were found in short precious metal positions as both gold and silver declined on concerns over QE tapering and weak physical demand out of Asia.Grain positions, namely long soybean positioning, benefitted from strong Chinese export sales and US supply concerns.Unfortunately, these gains were mostly offset by losses from industrial metal and energy positions.Short positions in industrial metals, namely copper and aluminum, moved against the Fund as prices rose due to signs of tightening supply and amid short covering.Long positioning in natural gas was the biggest loser in energy holdings as prices fell sharply when seasonal demand waned and inventories rose more than expected.Overall monthly gains were offset by losses in long fixed income positions within Europe, the US, Japan, and Canada, primarily from the long-dated holdings within the trend-following strategies.Global fixed income prices fell sharply during the month for the same reasons the US dollar strengthened- mainly over concern that US QE measures would begin to wind down in the near future amid strengthening economic data which could cause interest rates to rise. The Fund had a netloss in June.Declines in stock indices and foreign exchange were only partially offset by gains from commodities and fixed income.The primary focus of global markets in June revolved around the fear that the US Federal Reserve was beginning to signal that their aggressive QE measures were going to be reduced or “tapered” amid stronger US economic trends.World markets have enjoyed the benefits of the unprecedented liquidity that the US central bank has pumped into the banking system over the past five years, however the announcement by Fed Chairman Bernanke on June 19th that QE tapering could begin as soon as year-end roiled global markets.Trend strategies showed their largest losses in long equity index positions.The losses were spread across all global equity markets as they sold off on the concern that US QE tapering could be expected in the near future.Non-trend strategies showed gains in foreign exchange positioning, but the trend-following models produced losses that more than offset any gains.The trend strategies showed the greatest losses on the Japanese yen and the British pound as both showed sharp trend reversals post Bernanke’s tapering comments mid-month.Trend-following strategies delivered gains in commodities, especially within short industrial metals and precious metals positioning.Concerns over a Chinese credit crunch plus fear over the potential impact from QE tapering pushed both types of metals lower.Gains were somewhat offset by losses from energy positions which generally saw sharp mid-month trend reversals due to the strengthening US dollar amid fears that monetary accommodation would begin to be withdrawn.Both non-trend and trend strategies showed gains in short positioning on fixed income instruments.Global fixed income markets sold off sharply on fears over QE tapering.The faster reacting non-trend models quickly built short positions and benefitted from the extended declines. The Fund hadsmall gross trading losses in July.Gains from stock indexes were more than offset by losses from foreign exchange, fixed income, and commodities.The largest losses during the month were found within foreign exchange holdingsprimarily from short positioning against the Canadian dollar and the New Zealand dollar.These currencies both appreciated on hawkish leaning central bank comments and amid better economic data.The Australian dollar produced one of the largest FX gains as the Royal Bank of Australia indicated that they had room to cut interest rates which was supported by tame inflation data.Short positioning within both short and long dated fixed income instruments also caused losses, especially within the trend following strategies.Members of the US Federal Reserve, including Chairman Bernanke, emphasized to world financial markets that a tapering of QE programs does not necessarily mean a tightening of interest rates.This message helped push fixed income instruments higher, hurting the Fund’s short positioning.Non-trend strategies showed small losses as well.Commodity positions were another source of losses during July.The “QE tapering does not mean tightening” message helped gold appreciate over 7% which hurt recently profitable trend following short positioning.Long positioning gains within energies, especially on crude and Brent oil, offset some of the sector’s overall losses.New Middle East tensions in Egypt, early month inventory draws, and some favorable economic data in the US all pushed most energies higher on the month.Long stock index positions helped to mostly offset losses.Most global stock markets rallied during July driven by expectations for continued monetary support from major central banks, generally better than expected second quarter earnings reports, and additional signs that global economic growth is improving, especially within Europe and the US.Trend following strategies showed solid gains on long positioning within global stock indices; however, non-trend strategies showed small losses on the sector. 33 The Fund'slosses continuedin August.Gains from interest rates were more than offset by losses from commodities, foreign exchange, and stock index holdings.Commodities produced the largest losses on the month, led by short industrial metal and precious metal positions.Improving macro economic data from China, including better than expected industrial production and import/export data, pushed industrial metals higher.Some weaker US economic data, including a disappointing July employment report and softer pending home sales, sent precious metals higher on hopes for a delay in US Federal Reserve quantitative easing (QE) tapering.Long energy holdings helped to offset some losses as increased geopolitical tensions related to Syria drove petroleum markets higher.Short positions in corn and wheat led to early month profits as healthy harvest expectations sent the grains lower.Foreign exchange holdings also produced losses during August.Long positioning in the euro and Swiss franc produced the largest losses as both currencies fell due to a strengthening US dollar supported by a hardening of expectations for Fed QE tapering and risk aversion driven by geopolitical concerns over Syria.Non-trend strategies produced some offsetting gains in foreign exchange as short positioning in the Canadian dollar and Australian dollar proved profitable due to risk-aversion.Long global stock index positions showed profits early in the month as the strength seen in July continued into August.Unfortunately, losses were incurred as concerns surrounding QE tapering by the US Fed and new fears over military tensions between the US and Syria caused global stocks to sell-off throughout the second half of the month.Nimble non-trend strategies showed profits in stock indexes by quickly getting short the second-half sell-off as geopolitical fears gripped world markets.Short interest rate positions produced gains for the Fund during August.Stronger economic data in Germany and the UK linked with expectations for US Fed QE tapering helped push European and US interest rate instruments lower.Gains were limited by late month reversals on flight-to-quality positioning due to the Syrian situation. The Fund'slosses continued in September.Gains from stock indexes were more than offset by losses from commodity, foreign exchange, and interest rate holdings.Commodities produced the largest losses on the month, led by long energy and short industrial metal positions.A calming of tensions between the US and Syria caused a sell-off in energy markets, reversing the gains seen during August.Industrial metals gained on the election of a pro-business Prime Minister in Australia and amid some better Chinese economic data.The non-trend following strategies were long gold, which produced some offsetting gains on the US Fed’s surprise decision to delay a tapering of its monthlyQE program.Foreign exchange positions produced losses as well.The US dollar was broadly weaker versus most other G10 currencies during September with the US Dollar Index hitting a seven-month low.The largest losses for the Fund were found in short Canadian and Australian dollar positions.The Fed’s surprising decision to delay tapering its $85 billion monthly asset purchase program sparked a sharp rally in these currencies versus the US dollar.Some offsetting gains were found from long positioning on the British pound and Swiss franc versus the dollar.Interest rate positions, primarily short holdings on the short-end of the curve, produced additional portfolio losses.The Fed’s surprise decision to delay QE tapering, some pockets of softer global economic data including a weaker than expected US employment report, and reports of a US government partial shutdown near month-end all helped to push fixed income instruments higher during September.Long stock index holdings produced the only sector gainsfor the Fund during the month.A peaceful resolution of the US/Syrian crisis, renewed confidence that Janet Yellen would be nominated to be the next head of the US Federal Reserve, and the Fed’s decision to fully maintain QE helped most global stock markets to post solid gains.Profits were capped by late month concerns about a showdown in Washington over government spending that ultimately resulted in a partial shutdown of the US government. The Fund had positive performance in October.Losses from foreign exchange and commodity positions were more than offset by profits from stock index and interest rate holdings.The strongest Fund gains for October came from long positioning in global stock indexes, driven by both trend and non-trend strategies.News during the month was dominated by the US government shutdown which resulted after Congress failed to pass legislation to fund operations.Global stocks initially sold-off as Washington dysfunction put the country on a potential path to default.In addition, many government-supplied economic reports were cancelled, leaving global investors with limited visibility into the health of the US economy.However, stocks turned higher as expectations for a funding deal grew and when an agreement was announced near mid-month, stocks charged even higher.Interest rate positions, namely from long-dated holdings, also added to monthly profits, although non-trend strategies limited gains.Global fixed income instruments generally moved higher after the US government reopened and default concerns subsided.Both fixed income and stock investors embraced the idea that any reduction in US Federal Reserve QE would be delayed into 2014 due to the economic drag the government closure created for growth.Foreign exchange holdings produced losses as various long positions against the US dollar declined.A long position in the Canadian dollar was among the worst performing holdings after the Bank of Canada dropped its tightening bias after they downgraded their economic assessment and pointed to downside risks to inflation.Commodity holdings produced losses primarily from non-trend strategies.The worst performing sub-sector was energy where a short position in natural gas early in the month was hurt by cooler temperatures.The strategies then flipped to long and were hurt when inventories grew more than expected.Industrial metals also produced losses due to a choppy trading environment.The largest gains came from the grains and softs where short positions in wheat and coffee profited from abundant supplies. The Fund's positive performance continued through November.Profits from stock index, commodity, and foreign exchange positions were only slightly offset by losses from interest rate holdings.The strongest gains for November came from long positioning in global stock indexes driven by trend following strategies.Stocks continued their strong year-to-date run during the month as additional easing by global central banks, namely the ECB early in the month, and generally better than expected economic data kept a tailwind behind stocks.Japan showed some of the strongest gains rising over 9% as the yen weakened, benefitting their export-driven economy.A solid rise in US and German stocks also benefitted the Fund.Commodity holdings also produced profits, primarily from non-trend strategies.The best performing sub-sector was grains where a long position in soybeans was helped by strong export sales and frost-damaged crops.Short positions in wheat and corn benefitted from an improving outlook for both US and Chinese production and a bearish US government crop report early in the month.Short positions in precious and industrial metals also contributed to gains.Less dovish FOMC minutes helped revive QE taper fears which pushed the metals lower.Soft commodities and meats produced some small offsetting losses.Foreign exchange holdings produced small gains.A short position on the Japanese yen versus the US dollar benefitted as the yen weakened steadily throughout the month with some weaker Japanese economic data and renewed US QE taper fears to blame.The worst performing foreign exchange position was a long holding on the euro versus the US dollar which suffered when the ECB surprised markets with an interest rate cut.Interest rate positions, namely from long-dated holdings within the non-trend strategies, produced losses for the Fund during November.A choppy global trading environment for interest rate instruments proved difficult for the strategies to profitably trade. 34 The Fund had a net loss in December.Profits from stock index and foreign exchange positions were more than offset by losses from commodity and interest rate holdings.The largest losses for December came from positioning in global interest rates driven by trend following strategies.Losses were seen in both short-dated and long-dated instruments.Anticipation that the US Federal Reserve would begin tapering its QE program came to fruition around mid-month causing interest rates to generally rise throughout December.Losses were greatest in short-dated instruments where the portfolio had long positioning which suffered from improving economic data and the beginning of the Fed’s QE taper.Commodity holdings also produced some losses, primarily from non-trend strategies.The worst performing sub-sector was industrial metals where short positioning suffered as a rally, sparked by increasing optimism over growth in China and the US, boosted metal prices.Some offsetting gains came from short precious metal holdings which continued to trend lower amid the Fed’s move to begin exiting its loose money policy.Wheat produced the largest gains within the grains as weaker than expected export demand and ample global supplies pushed the commodity to a 20-month low.Foreign exchange holdings produced gains.The largest gains came from short positions on the Japanese yen and the Australian dollar versus the US dollar.The Fed’s decision to begin tapering linked with ongoing easy money policies in Japan pushed USDJPY to new multi-year highs.The Australian dollar fell almost 2% versus the US dollar.Long stock index positions produced the largest gains during December primarily driven by trend following strategies.Global stocks generally sold off in the first half of the month as investors were anxious ahead of the Fed’s QE taper decision.Stocks rallied sharply post the Fed’s taper announcement as investors digested the news and found themselves underinvested in an improving economic landscape.Stocks moved to new highs helping to fuel gains in the sector. 2012 (For the Year Ended December 31) Of the (1.24)% return for the year, approximately (8.17)% was due to brokerage fees, operating expenses and offering costs bome by the Fund, offset by approximately 6.48% due to trading gains (before commissions) and approximately 0.45% due to investment income. An analysis of the 6.48% trading gain by sector is as follows: Sector % Gain (Loss) Commodities )% Currencies Interest Rates Stock Indices % 2012 began on a positive note, providing much needed relief to market participants across most sectors.Improving global economic data, progress with the European sovereign debt crisis, and continued central bank support drove prices higher in many markets, with the notable exception of the U.S. Dollar.The Fund's models were well positioned for these moves, recording gains in all four sectors with fixed income and stock index futures leading the way.Rising global bond prices in the U.S., Europe, and Japan drove returns, gaining approximately 1.8% for the Fund as yields continued to drop on further monetary easing.Long positions in U.S. and European equity indices were the major source of return in the stock index sector, adding 1.2% to the Fund, as prices moved higher on positive global manufacturing data, improving sentiment in Europe, and the Fed’s pledge to keep interest rates low until 2014.The commodity sector traded flat recording gains on the Fund’s short position in natural gas offset by losses in industrial metals.The foreign exchange sector was profitable, driven by long positions in the commodity linked currencies of Australia and New Zealand. 35 February continued to exhibit a sense of global optimism that began 2012.Positive data in global economies and Central Bank support in China, Europe, and Japan pushed equity prices and many commodities higher.Fixed income prices and the U.S. Dollar against the G10 currencies, with the notable exception of the Japanese Yen, fell as investors moved towards risk assets.The Fund profited in three of the four major sectors traded, experiencing losses in fixed income, with commodities, equity indices, and foreign exchange driving gains. Rising petroleum prices were a major contributor to the Fund’s performance as tensions with Iran, stronger U.S. economic data, and a tightening global supply environment led to the rally in prices, adding almost 2% to the portfolio.Additional gains were recorded in equity indices from a net long position in stock index futures as the upward trend continued.Equity market gains were driven by continued improvement in manufacturing, employment, and housing data, as well as friendly Central Bank policies and the approval of the second Greek bailout package.Other gains stemmed from currency trading, where the Japanese Yen was the major contributor.The Fund’s models quickly reacted to a changing trend in the Yen, a result of Japan’s trade balance ending 2011 in deficit territory for the first time in 30 years, and profited on the 6.5% loss in the currency’s value against the Dollar.A portion of these gains were offset by losses experienced in the fixed income sector as investors rotated out of the safety of government debt. March ended an overall profitable first quarter of 2012 with a pullback in performance.The majority of losses stemmed from a mid-month reversal of the longstanding upward trend in fixed income prices.Additional losses in Foreign Exchange trading were more than offset by gains in the Commodities and Equity Indices sectors.The diversity of markets held in the Fund helped to mitigate losses as the Fixed Income sector experienced particularly high volatility. Better-than-expected economic data and the U.S. FOMC raising their assessment of the U.S. economy reduced the market’s expectation of additional Fed support and caused a move away from safe haven assets.Fixed income prices tumbled across the curve and the Fund’s long position in the sector suffered.Concerns over demand for commodities also caused losses for the Fund as signs of a slowing economy in China caused the depreciation of the commodity-linked currencies of Australia and New Zealand.Gains in Equity Indices and Energies offset some losses as the Fed reaffirmed its easy-money policy, sending stocks higher, and the existing upward trend in oil and downward trend in natural gas extended. A profitable April begins the second quarter of 2012 with gains coming from the Fixed Income sector. The other three sectors, Commodities, Foreign Exchange, and Stock Indices, detracted from the Fund’s performance. Markets continue to exhibit high volatility and a high sensitivity to headlines in the news, creating both challenges and opportunities for participants.Softer economic data, increased expectations of action from central banks, and continued uncertainty in Europe pushed fixed income markets higher in April, leading gains in the Fund’s portfolio. A portion of these gains were offset by losses experienced in the equity markets from long positions in global stock index futures. Additional losses were recorded in the commodity markets from the Fund’s long positions in the energy markets as petroleum prices consolidated through the month of April with gasoline underperforming the complex. The price action in energies revealed a pause in the geopolitical fears that have gripped the markets for much of the year as well as a pause in the excitement over the better than expected economic performance in the US through Q1. Losses were also experienced in the foreign exchange markets from the Fund’s short positions in the Japanese Yen. The value of the Yen strengthened by almost 3% as the Bank of Japan, who was under pressure to deliver more easing at the end of the month, and broadly disappointed the markets. 36 The Fund’s strategies recorded gains in three of four sectors traded in May. Continued problems in Europe and signs of a slowing global economy helped push safe haven asset prices higher and caused risk assets to fall. The fixed income, foreign exchange, and commodity sectors were profitable for the Fund while the equity indices sector detracted from performance.The primary source of returns in May came from the fixed income sector. Weaker economic numbers and persisting uncertainty across the euro zone drove many fixed income yields to record lows, negative in some cases, and benefited the Fund’s long position in global government bond futures. Increased safe haven demand produced additional gains in the foreign exchange sector from the Fund’s long positions in the U.S. Dollar, particularly vs. the Euro currency. The U.S. Dollar reached its highest level since September 2010 with the Dollar Index (DXY) up over 5% on the month. Ongoing efforts by the Bank of Japan and the Swiss National Bank to limit their currency’s strength helped bolster the appeal of the Dollar. Smaller gains were recorded in the commodity markets from the Fund’s short positions in cotton as the soft commodity sold-off all month and ended the month down 21.5% on increasing global supply and falling demand in China. Additional gains in the commodity markets came from short positions in base and precious metals.A portion of these gains were offset by losses in the equity markets from positions in U.S. and global stock index futures as the markets sold off aggressively on the back of concerns about a possible Greek exit from the European Union, Spain’s struggle to recapitalize its’ banks, and softer global economic data. The Fund experienced losses in all sectors during the month of June, ending the quarter relatively flat on a gross basis.Global market moves caused by unexpected policy responses from the E.U. summit on the final day of the month reversed gains in profitable sectors and exacerbated losses in unprofitable sectors.Foreign exchange markets led losses in June from a long position in the U.S. Dollar, particularly against the Euro.The Euro rallied into month-end on market optimism from the E.U. summit after European leaders agreed to recapitalize banks directly from the bailout fund and to remove ESM seniority for Spain.These developments, combined with the formation of a government in Greece, caused a decline in safe haven asset prices and recorded losses in the Fund’s long global government bond and short European stock index positions.In the commodity markets, natural gas prices increased on warmer-than-normal weather, low storage injection numbers from the EIA, and a tropical storm in the Gulf, leading to losses from the Fund’s short position.The rally in coffee prices on supply concerns out of Brazil also led to losses from the Fund’s short position in the soft commodity. The Fund’s strategies recorded significant gains in three of the four sectors traded in July.Fixed income markets continued to extend the upward price trend while additional opportunities emerged in commodities and foreign exchange markets.Equity indices trading finished the month relatively flat.During the month of July, the Fund’s trend following strategies recorded gains in the fixed income markets from a long position in global government bond futures.Weaker than expected global economic data and heightened expectations for central bank action pushed prices higher.Markets were pricing in central bank accommodation from the U.S. Fed, the ECB, and the PBOC at month end.Additional gains were recorded in the commodity markets from long positions in corn, wheat and soybeans as hot, dry weather in the U.S. Mid-West sent the grain markets soaring to all-time highs.The Fund was long the complex coming into the month and was able to take advantage of the surging prices brought on by the severe drought conditions.In foreign exchange markets, the Fund’s long position in the U.S. Dollar vs. the Swiss Franc and the Euro Currency was profitable in July.The Euro made a 25 month low at 1.2043 after the ECB cut both the refinancing and the deposit rate in response to the ongoing crisis. The Swiss Franc also weakened as the Swiss National Bank continued to defend the 1.2000 EUR/CHF floor. During the month of August, the Fund’s strategies experienced losses in the foreign exchange, fixed income, and commodity sectors, partially offset by gains in equity indices.Increased central bank activity in Europe and the U.S. along with better-than-expected economic data in the U.S. caused significant moves in several global markets, driving losses in the Fund’s trend following strategies.The Fund’s non-trend following strategies helped to mitigate losses, particularly in fixed income and equity indices.In the foreign exchange markets, the Fund’s short positions in the Swiss Franc and the Euro currency vs. the U.S. Dollar suffered as rising expectations of European Central Bank (ECB) action threatened to remove some of the tail risks around the sovereign debt crisis.The Swiss Franc emerged as one of the strongest G10 currencies for the month (+2.9%) as the Swiss National Bank reserves made new highs in an effort to defend the 1.2000 floor in EUR/CHF.Additional losses were recorded in the commodity markets from the Fund's short positions in base metals and short position in cotton.Prices increased across the base metals on a general covering of short positions in risk assets due to the anticipation of further central bank action.Deteriorating U.S. crop conditions, Indian production worries, and speculation of Chinese purchases caused an increase in cotton prices and subsequent losses in the Fund’s short position in the soft commodity.Smaller losses came from fixed income markets, resulting in part from Mario Draghi’s “whatever it takes” speech, with partially offsetting gains recorded from long equity indices positions in the sector.Moves in the fixed income and equity indices sectors resulted generally from anticipation of ECB action and improving U.S. economic data. 37 As investors know, the Fund contains models that follow both traditional trend following and non-trend following strategies.As with much of 2012, the non-trend following strategies have been a major source of performance in the Fund.The announcement of new quantitative easing measures from several central banks around the world and continuing developments in the Euro-zone were some of the major factors driving prices.Like many trend following strategies, some of the Fund’s trend following models have had difficulty in this environment.The non-trend following strategies, however, continue to add value to the Fund.The majority of September gains in the Fund came from the equity indices sector in both trend and non-trend following strategies.The Fund’s long positions in global stock index futures benefited from rising equity index prices on the back of several central bank announcements of new quantitative easing measures, China’s proposal for new fiscal stimulus, and the German high court’s ruling to uphold the constitutionality of the Euro-zone’s permanent bailout mechanism.Additional gains were recorded in foreign exchange trading, driven mainly by non-trend strategies, from the Fund’s short positions in the U.S. Dollar vs. a basket of currencies.The DXY index lost 2% in September as unlimited balance sheet expansion in the U.S. led investors to shift into other currencies like the New Zealand Dollar. A portion of these gains were offset by losses experienced by trend following strategies in the fixed income markets from the Fund’s long position in global government bond futures.During a volatile month for bond prices, the U.S. 30 year contract finished the month almost 2 full points lower, as the market began to worry about the prospects of inflation.Additional losses were recorded by the Fund’s trend following models in the commodity markets from short positions in base metals as prices rallied sharply following the ECB’s commitment to buy unlimited bonds. Broad reversals in every sector during October created difficult conditions for the managed futures industry, and the Fund was no exception. As the market began discounting the likelihood of another round of quantitative easing (QE), the S&P 500 Index reversed course, closing 1.9% lower after four consecutive positive months. Fixed income also declined significantly (yields rose) while the U.S. Dollar rallied against most major currencies and commodity markets moved lower. The uncertain political landscape in the U.S. along with better-than-expected unemployment data both contributed to the sudden unwinding of the QE trade.Rather than any one sector or strategy sustaining outsized losses, the Fund’s October decline was caused by the cumulative impact of moderate declines across the portfolio. By sector, commodities and fixed income were the biggest losers. Metals and energies led commodity losses as the Fund came into the month net long those markets. The Fund’s long fixed income position was down on both ends of the curve, and the Fund’s long equity position also sustained losses. The typically negatively correlated sectors of stocks and bonds exhibited some positive correlation in October, as they moved in tandem for much of the month. As a result, the Fund’s portfolio was hurt on both sides of the trade (ie. long stocks and long fixed income). Further losses came from foreign exchange trading as short positions in the U.S. Dollar vs. the Canadian Dollar and the Mexican Peso lost on better economic data. Gains in currencies and fixed income led to a profitable November for the Fund. Many markets priced in renewed expectations of continued quantitative easing (QE) from global central banks, only slightly reversing the pullback of the QE trade experienced in October. Investors focused mainly on global political developments, particularly in the U.S. and Japan, which helped to reassure markets that QE programs will remain in place for some time. The Fund continues to be generally long the QE trade and benefited from renewed confidence in global central banks.The majority of gains in the currency sector came from a short Japanese Yen position, the Fund’s most profitable trade on the month, as the “funding currency” moved significantly lower on increased likelihood of monetary easing by the BOJ. Additional gains were recorded in fixed income trading as weaker economic data in the Euro-zone and U.S. election results increased quantitative easing expectations and pushed prices higher. Losses were recorded in equity index trading as the positive correlation characteristics with fixed income markets exhibited last month came down slightly. Equity markets moved lower mid-month on concerns over the U.S. fiscal cliff and European sovereign debt, only to reverse course on expected political compromise and central bank support, ending the month in positive territory. Additional losses were recorded in the commodities sector, as short positions in industrial metals and crude oil were hurt by improving economic data out of China and growing geopolitical risks in the Middle East. During the month of December, the Fund profited in the Foreign Exchange, Equity, and Commodity sectors, and had losses in Interest Rates. Several important developments, including the election results in Japan, a resolution (at least temporarily) of the fiscal cliff showdown in the U.S. and reduced European sovereign debt concerns, generally proved favorable to the Fund. The extension of established trends in a few key markets led to gains in medium and long-term trend following strategies. Gains in Foreign Exchange were driven largely by the Fund’s short Japanese Yen position versus the U.S. Dollar, which profited as Liberal Democratic Party leader Shinzo Abe came to power and pledged to weaken the Yen in order to jumpstart the Japanese economy. Additional gains were recorded in long global stock index positions primarily from Asian and European holdings. Asian shares moved higher on the previously mentioned election of Shinzo Abe and the resulting weaker Japanese Yen; European shares also rose as Europe saw some stability of the sovereign debt situation when Greece secured additional bail-out funds and improved clarity around Italy’s political leadership changes. U.S. stock indices finished mixed, however, when the fiscal cliff compromise proved harder to achieve than previously expected and was a drag on U.S. shares in the second half of the month. Commodities added small additional gains to the Fund with profits in grains, industrial metals, and softs more than offsetting losses from precious metals, meats, and energy positions. The Interest Rate sector was the only unprofitable sector for the Fund. A decline in most long-dated fixed income instruments hurt the Fund’s long positions as better-than-expected U.S. economic data, QE fatigue, a calming of European sovereign debt concerns, and the election of Abe in Japan all weighed on the sector. 38 Item7A. Quantitative and Qualitative Disclosures About Market Risk. Introduction Past Results Not Necessarily Indicative of Future Performance The Fund is a speculative commodity pool. The market sensitive instruments held by it are acquired for speculative trading purposes, and all or a substantial amount of the Fund’s assets are subject to the risk of trading loss. Unlike an operating company, the risk of market sensitive instruments is integral, not incidental, to the Fund’s main line of business. Market movements result in frequent changes in the fair value of the Fund’s open positions and, consequently, in its earnings and cash flow. The Fund’s market risk is influenced by a wide variety of factors, including the level and volatility of exchange rates, interest rates, equity price levels, the market value of financial instruments and contracts, the diversification effects among the Fund’s open positions and the liquidity of the markets in which it trades. The Fund rapidly acquires and liquidates both long and short positions in a wide range of different markets. Consequently, it is not possible to predict how a particular future market scenario will affect performance, and the Fund’s past performance is not necessarily indicative of its future results. Standard of Materiality Materiality as used in this section, “Quantitative and Qualitative Disclosures About Market Risk,” is based on an assessment of reasonably possible market movements and the potential losses caused by such movements, taking into account the leverage and multiplier features of the Fund’s market sensitive instruments. Quantifying the Fund’s Trading Value at Risk Quantitative Forward-Looking Statements The following quantitative disclosures regarding the Fund’s market risk exposures contain “forward-looking statements” within the meaning of the safe harbor from civil liability provided for such statements by the Private Securities Litigation Reform Act of 1995 (set forth in Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934). All quantitative disclosures in this section are deemed to be forward-looking statements for purposes of the safe harbor, except for statements of historical fact (such as the dollar amount of maintenance margin required for market risk sensitive instruments held at the end of the reporting period). 39 The Fund’s risk exposure in the various market sectors traded is estimated in terms of Value at Risk (VaR). The Fund estimates VaR using a model based upon historical simulation (with a confidence level of 97.5%) which involves constructing a distribution of hypothetical daily changes in the value of a trading portfolio. The VaR model takes into account linear exposures to risks, including equity and commodity prices, interest rates, foreign exchange rates, and correlation among these variables. The hypothetical changes in portfolio value are based on daily percentage changes observed in key market indices or other market factors to which the portfolio is sensitive. The Fund’s VaR at a one day 97.5% confidence level of the Fund’s VaR corresponds to the negative change in portfolio value that, based on observed market risk factors, would have been exceeded once in 40 trading days or one day in 40. VaR typically does not represent the worst case outcome. The Fund uses approximately one quarter of daily market data and revalues its portfolio for each of the historical market moves that occurred over this time period. This generates a probability distribution of daily “simulated profit and loss” outcomes. The VaR is the 2.5 percentile of this distribution. The VaR for a sector represents the 2.5 percentile of outcomes for the aggregate exposures associated with that sector alone. The current methodology used to calculate the aggregate VaR represents the VaR of the Fund’s open positions across all market sectors, and is less than the sum of the VaRs for all such market sectors due to the diversification benefit across asset classes. The Fund’s VaR computations are based on the risk representation of the underlying benchmark for each instrument or contract and does not distinguish between exchange and non-exchange dealer-based instruments. It is also not based on exchange and/or dealer-based maintenance margin requirements. VaR models, including the Fund’s, are continually evolving as trading portfolios become more diverse and modeling techniques and systems capabilities improve. Please note that the VaR model is used to numerically quantify market risk for historic reporting purposes only and is not utilized by the Fund in its daily risk management activities. Please further note that VaR as described above may not be comparable to similarly titled measures used by other entities. Because the business of the Fund is the speculative trading of futures and forwards, the composition of the Fund’s trading portfolio can change significantly over any given time period, or even within a single trading day, which could positively or negatively materially impact market risk as measured by VaR. 40 The Fund’s Trading Value at Risk in Different Market Sectors The following tables indicate the trading Value at Risk associated with the Fund’s open positions by market category as of December31, 2014, 2013 and 2012and the trading gains/losses by market category for the years then ended. December 31, 2014 Trading Market Sector Value at Risk* Gain/(Loss)** Commodities 1.05 % 3.65 % Currencies 0.84 % 9.94 % Interest Rates 0.94 % 15.53 % Stock Indices 0.53 % % Aggregate/Total 1.31 % 25.92 % * - The VaR for a sector represents the 2.5 percentile of outcomes for the aggregate exposures associated with that sector alone. The aggregate VaR represents the VaR of the Fund’s open positions across all market sectors, and is less than the sum of the VaRs for all such market sectors due to the diversification benefit across asset classes. ** - Of the 18.01% return for the year, approximately 25.92% was due to trading gains (before commissions) and approximately 0.27% was due to investment income, offset by approximately (8.18)% due to brokerage fees, operating expenses and offering costs borne by the Fund. December31, 2013 Trading Market Sector Value at Risk* Gain/(Loss)** Commodities % % Currencies % % Interest Rates % )% Stock Indices % % Aggregate/Total % % * - The VaR for a sector represents the 2.5 percentile of outcomes for the aggregate exposures associated with that sector alone. The aggregate VaR represents the VaR of the Fund’s open positions across all market sectors, and is less than the sum of the VaRs for all such market sectors due to the diversification benefit across asset classes. ** - Of the 7.50% return for the year, approximately 15.47% was due to trading gains (before commissions) and approximately 0.41% was due to investment income, offset by approximately (8.38)% due to brokerage fees, operating expenses and offering costs borne by the Fund. 41 December31, 2012 Trading Market Sector Value at Risk* Gain/(Loss)** Commodities % )% Currencies % % Interest Rates % % Stock Indices % % Aggregate/Total % % * - The VaR for a sector represents the 2.5 percentile of outcomes for the aggregate exposures associated with that sector alone. The aggregate VaR represents the VaR of the Fund’s open positions across all market sectors, and is less than the sum of the VaRs for all such market sectors due to the diversification benefit across asset classes. ** - Of the (1.24)% return for the year, approximately (8.17)% was due to brokerage fees, operating expenses and offering costs borne by the Fund, offset by approximately 6.48% due to trading gains (before commissions) and approximately 0.45% due to investment income. Material Limitations of Value at Risk as an Assessment of Market Risk The following limitations of VaR as an assessment of market risk should be noted: 1) Past changes in market risk factors will not always result in accurate predictions of the distributions and correlations of future market movements; 2) Changes in portfolio value caused by market movements may differ from those of the VaR model; 3) VaR results reflect past trading positions while future risk depends on future positions; 4) VaR using a one day time horizon does not fully capture the market risk of positions that cannot be liquidated or hedged within one day; and 5) The historical market risk factor data for VaR estimation may provide only limited insight into losses that could be incurred under certain unusual market movements. VaR is not necessarily representative of historic risk nor should it be used to predict the Fund’s future financial performance or its ability to manage and monitor risk. There can be no assurance that the Fund’s actual losses on a particular day will not exceed the VaR amounts indicated or that such losses will not occur more than once in 40 trading days. 42 Non-Trading Risk The Fund has non-trading market risk on its foreign cash balances not needed for margin. However, these balances (as well as the market risk they represent) are immaterial. The Fund also has non-trading market risk as a result of investing a portion of its available assets in U.S. Treasury Bills held at the broker and over-the-counter counterparty. The market risk represented by these investments is minimal. Finally, the Fund has non-trading market risk on fixed income securities held as part of its cash management program. The cash manager will use its best endeavors in the management of the assets of the Fund but provide no guarantee that any profit or interest will accrue to the Fund as a result of such management. Qualitative Disclosures Regarding Primary Trading Risk Exposures The following qualitative disclosures regarding the Fund’s market risk exposures — except for (i)those disclosures that are statements of historical fact and (ii)the descriptions of how the Fund manages its primary market risk exposures — constitute forward-looking statements within the meaning of Section27A of the Securities Act and Section 21E of the Securities Exchange Act. The Fund’s primary market risk exposures as well as the strategies used and to be used by Campbell & Company for managing such exposures are subject to numerous uncertainties, contingencies and risks, any one of which could cause the actual results of the Fund’s risk controls to differ materially from the objectives of such strategies. Government interventions, defaults and expropriations, illiquid markets, the emergence of dominant fundamental factors, political upheavals, changes in historical price relationships, an influx of new market participants, increased regulation and many other factors could result in material losses as well as in material changes to the risk exposures and the risk management strategies of the Fund. There can be no assurance that the Fund’s current market exposure and/or risk management strategies will not change materially or that any such strategies will be effective in either the short- or long-term. Investors must be prepared to lose all or substantially all of their investment in the Fund. The following were the primary trading risk exposures of the Fund as of December31, 2014, by market sector. Currencies The Fund’s currency exposure is to foreign exchange rate fluctuations, primarily fluctuations which disrupt the historical pricing relationships between different currencies and currency pairs. These fluctuations are influenced by interest rate changes as well as political and general economic conditions. The Fund trades in a large number of currencies, including cross-rates — i.e., positions between two currencies other than the U.S. Dollar. Campbell & Company does not anticipate that the risk profile of the Fund’s currency sector will change significantly in the future. Interest Rates Interest rate movements directly affect the price of the sovereign bond positions held by the Fund and indirectly the value of its stock index and currency positions. Interest rate movements in one country as well as relative interest rate movements between countries materially impact the Fund’s profitability. The Fund’s primary interest rate exposure is to interest rate fluctuations in the United States and the other G-7 countries. Campbell & Company anticipates that G-7 interest rates will remain the primary rate exposure of the Fund for the foreseeable future. Changes in the interest rate environment will have the most impact on longer dated fixed income positions, at points of time throughout the year the majority of the speculative positions held by the Fund may be held in medium to long-term fixed income positions. Stock Indices The Fund’s primary equity exposure is to equity price risk in the G-7 countriesas well as Australia, Hong Kong, Singapore, Spain, Taiwan, Netherlands and Sweden. The stock index futures traded by the Fund are by law limited to futures on broadly based indices. The Fund is primarily exposed to the risk of adverse price trends or static markets in the major U.S., European and Japanese indices. Markets that trade in a narrow range could result in the Fund’s positions being “whipsawed” into numerous small losses. 43 Energy The Fund’s primary energy market exposure is to natural gas, crude oil and derivative product price movements, often resulting from international political developments and ongoing conflicts in the Middle East and the perceived outcome. Oil and gas prices can be volatile and substantial profits and losses have been and are expected to continue to be experienced in this market. Metals The Fund’s metals market exposure is to fluctuations in the price of aluminum, copper, gold, nickel, silver and zinc. Agricultural The Fund’s agricultural exposure is to the fluctuations of the price of cattle, coffee, corn, cotton, hogs, soy,sugar, and wheat. Qualitative Disclosures Regarding Non-Trading Risk Exposure The following were the non-trading risk exposures of the Fund as of December31, 2014. Foreign Currency Balances The Fund’s primary foreign currency balances are in Australian Dollar, Japanese Yen, British Pounds and Euros. The Fund controls the non-trading risk of these balances by regularly converting these balances back into dollars (no less frequently than twice a month, and more frequently if a particular foreign currency balance becomes unusually large). Fixed Income Securities and Short Term Investments The Fund’s primary market exposure in instruments (other than treasury positions described in the subsequent section) held other than for trading is in its fixed income portfolio. The cash manager, PNC, has authority to make certain investments on behalf of the Fund. All securities purchased by the cash manager on behalf of the Fund will be held in the Fund’s custody account at the custodian. The cash manager will use its best endeavors in the management of the assets of the Fund but provide no guarantee that any profit or interest will accrue to the Fund as a result of such management. U.S. Treasury Bill Positions for Margin Purposes The Fund also has market exposure in its U.S. Treasury Bill portfolio. The Fund holds U.S. Treasury Bills with maturities no longer than six months. Violent fluctuations in prevailing interest rates could cause minimal mark-to-market losses on the Fund’s U.S. Treasury Bills, although substantially all of these short-term investments are held to maturity. Qualitative Disclosures Regarding Means of Managing Risk Exposure The means by which the Fund and Campbell & Company, severally, attempt to manage the risk of the Fund’s open positions is essentially the same in all market categories traded. Campbell & Company applies risk management policies to its trading which generally limit the total exposure that may be taken per “risk unit” of assets under management. In addition, Campbell & Company follows diversification guidelines (often formulated in terms of the balanced volatility between markets and correlated groups), as well as reducing position sizes dynamically in response to trading losses. 44 General The Fund is unaware of any (i)anticipated known demands, commitments or capital expenditures; (ii)material trends, favorable or unfavorable, in its capital resources; or (iii)trends or uncertainties that will have a material effect on operations. From time to time, certain regulatory agencies have proposed increased margin requirements on futures contracts. Because the Fund generally will use a small percentage of assets as margin, the Fund does not believe that any increase in margin requirements, as proposed, will have a material effect on the Fund’s operations. Item8. Financial Statements and Supplementary Data. Financial statements meeting the requirements of RegulationS-X appear beginning on Page54 of this report. The supplementary financial information specified by Item302 of RegulationS-K is included in Item6. Selected Financial Data. Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. None. Item9A. Controls and Procedures. Campbell & Company,the general partner of the Fund, with the participation of the general partner’s chief executive officer and chief financial officer, has evaluated the effectiveness of the design and operation of its disclosure controls and procedures (as defined in the Securities Exchange Act of 1934 Rules13a-15(e) or 15d-15(e)) with respect to the Fund as of the end of the period covered by this annual report. Based on their evaluation, the chief executive officer and chief financial officer have concluded that these disclosure controls and procedures are effective. There were no changes in the general partner’s internal control over financial reporting applicable to the Fund identified in connection with the evaluation required by paragraph (d)of Exchange Act Rules13a-15 or 15d-15 that occurred during the last fiscal quarter that have materially affected, or is reasonably likely to materially affect, internal control over financial reporting applicable to the Fund. Management’s Annual Report on Internal Control over Financial Reporting Campbell & Company, LP (“Campbell & Company”), the general partner of the Fund is responsible for the management of the Fund. Management ofCampbell & Company(“Management”) is responsible for establishing and maintaining adequate internal control over financial reporting. The internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. The Fund’s internal control over financial reporting includes those policies and procedures that: • Pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Fund; • Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that the Fund’s transactions are being made only in accordance with authorizations of Management and; • Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Fund’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Fund’s internal control over financial reporting as of December31, 2014. In making this assessment, Management used the framework established in Internal Control — Integrated Framework (2013)issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). As a result of this assessment and based on the criteria in the COSO framework, management has concluded that, as of December31, 2014, the Fund’s internal control over financial reporting was effective. Management's report was not subject to attestation by the Partnership's independent registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the company to provide only management's report in this annual report. Item9B. Other Information. None. 45 PART III Item10. Directors, Executive Officers and Corporate Governance. The Registrant has no directors or executive officers. The Registrant has no employees. It is managed by Campbell & Company in its capacity as general partner. Campbell & Company has been registered as a commodity pool operator (CPO)since September1982. Its main business address is located at 2850 Quarry Lake Drive, Baltimore, Maryland 21209, (410)413-2600. Campbell & Company’s directors and executive officers are as follows: G. William Andrews, born in 1972, joined Campbell & Company in April 1997 and was appointed to the Board of Directors of Campbell & Company and as Chief Executive Officer of both Campbell & Company and Campbell & Company Investment Adviser LLC, a wholly-owned subsidiary of Campbell & Company, a registered commodity trading advisor and an SEC registered investment adviser, in November 2012. Mr. Andrews is also, since November 2012, the Chief Executive Officer of The Campbell Multi-Strategy Trust, a registered investment company and Director of Campbell Financial Services, Inc., an SEC-registered broker-dealer and FINRA member.Since March 2010, Mr. Andrews has served on the firm’s Investment Committee.Mr. Andrews served as Co-Director of Research since November 2011 until October 2012; Chief Operating Officer from January 2010 to May 2012; Vice President: Director of Operations from April 2007 to January 2010; Vice President: Director of Research Operations from March 2006 to April 2007 and Research Assistant from March 2005 to February 2006.He has also served as the Vice President and Chief Operating Officer of Campbell & Company Investment Adviser LLC and The Campbell Multi-Strategy Trust from March 2010 to June 2012.Mr. Andrews holds an M.B.A. in Finance from Loyola College in Maryland and a Bachelor of Social Science from Waikato University, New Zealand. Mr. Andrews became listed as a Principal of Campbell & Company and Campbell & Company Investment Adviser LLC effective June 21, 2006 and March 29, 2010, respectively. D. Keith Campbell, born in 1942, has served as Chairman of the Board of Directors of Campbell& Company since it began operations in January 1972, was President until January 1994, and was Chief Executive Officer until January 1998. Mr. Campbell is the majority voting stockholder of Campbell & Company. Mr. Campbell has acted as a commodity trading advisor since January 1972 when, as general partner of the Campbell Fund, a limited partnership engaged in commodity futures trading, he assumed sole responsibility for trading decisions made on its behalf. Since then, he has applied various technical trading models to numerous discretionary futures trading accounts. Mr. Campbell is registered with the CFTC and NFA as a commodity pool operator. Mr. Campbell became listed as a Principal of Campbell & Company effective September 29, 1978 and as a NFA Associate Member and Associated Person effective September 29, 1997 and October 29, 1997, respectively. Mr. Campbell became listed as a Principal of Campbell & Company Investment Adviser LLC effective July 9, 2008. Mr. Campbell became listed as a Principal of his Commodity Pool Operator effective March 10, 1975. Gregory T. Donovan, born in 1972, joined Campbell & Company in October 2006 and has served as Chief Financial Officer and Treasurer since July 2008. Mr. Donovan is also, since April 2007, the Chief Financial Officer, Treasurer and Assistant Secretary of both Campbell & Company Investment Adviser LLC, a wholly-owned subsidiary of Campbell & Company, a registered commodity trading advisor and an SEC registered investment adviser and The Campbell Multi-Strategy Trust, a registered investment company. Since October 2009 he has also served as the Vice President, Chief Financial Officer and Treasurer of Campbell Financial Services, Inc., an SEC registered broker-dealer and FINRA member; and as Treasurer of Campbell & Company International Bahamas Limited, an international business company incorporated in The Bahamas, which invests in international investment opportunities; since May 2010. Mr. Donovan formerly served as the Senior Vice President of Accounting and Finance from October 2006 to July 2008. From November 2003 to October 2006, Mr. Donovan was employed by Huron Consulting Services, a management consulting firm, serving as Director in the Financial and Economic Consulting Practice. Mr. Donovan is a C.P.A. and has a B.S. in Business Administration with concentrations in Accounting and Management from Castleton State College and holds a M.S. in Finance from the University of Baltimore. Mr. Donovan became listed as a Principal of Campbell & Company effective May 9, 2007 and registered as a NFA Associate Member and Associated Person effective July 2, 2007 and July 5, 2007, respectively. Mr. Donovan became listed as a Principal of Campbell & Company Investment Adviser LLC effective May 16, 2007. 46 Michael S. Harris, born in 1975, has been employed by Campbell & Company since July 2000, and was appointed to the Board of Directors of Campbell & Company and as President of both Campbell & Company and Campbell & Company Investment Adviser LLC, a wholly-owned subsidiary of Campbell & Company, a registered commodity trading advisor and an SEC registered investment adviser, in November 2012.Mr. Harris has also been appointed, since November 2012, as President of The Campbell Multi-Strategy Trust, a registered investment company, and as Director of Campbell Financial Services, Inc., an SEC- registered broker-dealer FINRA member.Since March 2010, Mr. Harris has served on the firm’s Investment Committee.Mr. Harris served as Vice President and Director of Trading since June 2006 to October 2012 and as Deputy Manager of Trading from September 2004 to May 2012. Mr. Harris holds a B.A. in Economics and Japanese Studies from Gettysburg College. He also spent time studying abroad at Kansai Gaidai University in Osaka, Japan. Mr. Harris became registered as a NFA Associated Member and Associated Person effective August 19, 2000 and September 21, 2000, respectively; and listed as a Principal of Campbell & Company and Campbell & Company Investment Adviser LLC effective June 15, 2006 and November 13, 2012, respectively. Dr. Xiaohua Hu, born in 1963, joined Campbell & Company in April 1994 and was appointed as Director of Research of both Campbell & Company and Campbell & Company Investment Adviser LLC, a wholly-owned subsidiary of Campbell & Company, a registered commodity trading advisor and an SEC registered investment adviser, in November 2012. Dr. Hu formerly served as the Co-Director of Research from November 2011 to October 2012. Since he joined the firm Dr. Hu has had a major role in the ongoing research and development of Campbell & Company’s trading systems. In March 2010, Dr. Hu was appointed to the firm’s Investment Committee.As Director of Research he is responsible for the management of the research and investment process at the firm. Dr. Hu holds a B.A. in Manufacturing Engineering from Changsha Institute of Technology in China. He went on to receive a Ph.D. in Systems and Information Engineering from the Toyohashi University of Technology, in Japan. During his studies at Toyohashi, Dr. Hu was also a Visiting Researcher in Computer Science and Operations Research and published several refereed papers in the Journal of Society of Instrument and Control Engineers of Japan. Dr. Hu was listed as a Principal of Campbell & Company from February 1998 to December 2001. Dr. Hu again became listed as a Principal of Campbell & Company and Campbell & Company Investment Adviser LLC effective April 7, 2010 and November 14, 2012 respectively. Thomas P. Lloyd, born in 1959, joined Campbell & Company in September 2005 as General Counsel and Executive Vice President-Legal and Compliance. In this capacity, he is involved in all aspects of legal affairs, compliance and regulatory oversight. Since April 2007, Mr. Lloyd has also overseen Campbell & Company’s fund administration function. Mr. Lloyd was appointed Secretary of Campbell & Company in October 2011 and as Director of the Board of Directors in November 2012.Mr. Lloyd is also, since September 2005, the Secretary, Chief Compliance Officer and Assistant Treasurer of both Campbell & Company Investment Adviser LLC, a wholly-owned subsidiary of Campbell & Company, a registered commodity trading advisor and an SEC registered investment adviser, and The Campbell Multi-Strategy Trust, a registered investment company, and since May 2010, as Secretary of Campbell & Company International Bahamas Limited, an international business company incorporated in The Bahamas which invests in international investment opportunities. Since October 2009, Mr. Lloyd has served as a Director, Vice President, Chief Compliance Officer and Secretary and since November 2012 he was appointed President of Campbell Financial Services, Inc., an SEC- registered broker-dealer and FINRA member. From July 1999 to September 2005, Mr. Lloyd was employed by Deutsche Bank Securities Inc. ("DBSI"), a broker/dealer subsidiary of a global investment bank, in several positions, including Managing Director and head of the legal group for Deutsche Bank Alex. Brown, the Private Client Division of DBSI. Mr. Lloyd holds a B.A. in Economics from the University of Maryland, and a J.D. from the University of Baltimore School of Law. Mr. Lloyd is a member of the Bars of the State of Maryland and the United States Supreme Court. Mr. Lloyd became listed as a Principal of Campbell & Company and Campbell & Company Investment Adviser LLC effective October 20, 2005 and December 12, 2005, respectively. Mr. Lloyd became registered as an Associated Person and NFA Associate Member of Campbell & Company effective August 30, 2010. Robert W. McBride, born in 1970, has been employed by Campbell & Company since January 2004 and was appointed Chief Technology Officer, formerly known as Director - Software Development and Research Operations, of Campbell & Company and Campbell & Company Investment Adviser LLC, a wholly-owned subsidiary of Campbell & Company, a registered commodity trading advisor and an SEC registered investment adviser since May 2010 and November 2012 respectively. He formerly served as Director Research Operations and Trade Operations from January 2010 to May 2010, Research Operations - Code Management Manager from March 2006 to January 2010, and Research Programmer from January 2004 to March 2006. Mr. McBride holds a Master's of Science in Computer Science from South Dakota Schools of Mines and Technology and a Bachelor of Science in Computer Science from Minnesota State University Mankato. Mr. McBride became listed as a Principal of Campbell & Company and Campbell & Company Investment Adviser LLC effective May 25, 2010 and November 14, 2012, respectively. 47 John R. Radle, born in 1967, joined Campbell & Company in June 2005 and was appointed Director of Trading in October 2012 of Campbell & Company, a registered commodity trading advisor, and its wholly-owned subsidiary Campbell & Company Investment Adviser LLC, a SEC registered investment adviser, in June 2013. Mr. Radle also served as the Equity Trading Manager from June 2005 to December 2010 and Manager - Equity & Rule-Based Execution from December 2010 to October 2012.Mr. Radle is a member of the Investment Committee and the Best Execution Committee since April 2013 and November 2006, respectively. Prior to joining Campbell, Mr. Radle worked as a position trader/market-maker for Wachovia Securities from 2003 to 2005 and he held the same role at Deutsche Bank Alex Brown from 1994 through 2003. Mr. Radle started his trading career on the buy-side in 1989 at mutual fund manager American Capital where he traded equities, options, and convertible bonds. Mr. Radle holds a BBA in Finance from Texas Christian University in Fort Worth, TX. He also holds an MBA from Johns Hopkins University in Baltimore, MD. Mr. Radle became listed as a Principal of Campbell & Company and Campbell & Company Investment Adviser LLC effective June 6, 2013. Mr. Radle became registered as a NFA Associated Member and Associated Person effective November 5, 2007. Darvin N. Sterner, born in 1971, joined Campbell & Company in 1999 and was appointed Director of Private Wealth Distribution in May 2013 of Campbell & Company, a registered commodity trading advisor, and its wholly-owned subsidiary Campbell & Company Investment Adviser LLC, a SEC registered investment adviser. In this capacity, Mr. Sterner oversees Campbell & Company’s private wealth sales distribution. Since March 2007, Mr. Sterner has served as Vice President - National Sales Manager. He was also the Regional Sales Manager from January 2000 to March 2007. Mr. Sterner holds a B.A. in Business Administrationfrom Towson University. Mr. Sterner became listed as a Principal of Campbell & Company and Campbell & Company Investment Adviser LLC effective June 7, 2013. Mr. Sterner became registered as a NFA Associated Member and Associated Person effective April 16, 2002 and May 17, 2002, respectively. There has never been a material administrative, civil or criminal action brought against Campbell & Company or any of its directors, executive officers, promoters or control persons. No Forms 3, 4, or 5 have been furnished to the Registrant since inception. To the best of the Registrant’s knowledge, no such forms have been or are required to be filed. Audit Committee Financial Expert No individual is named as the “audit committee expert" because no member of the Audit Committee (“Committee”) individually meets all five qualifications in the SEC definition of an "audit committee financial expert"; however, management has determined that the members of the Committee collectively possess the attributes necessary to perform this function. Code of Ethics Campbell & Company has adopted a code of ethics for its Chief Executive Officer, Chief Financial Officer, Director of Fund Accounting, Accounting Managers and persons performing similar functions. A copy of the code of ethics may be obtained at no charge by written request to Campbell & Company’s corporate secretary, 2850 Quarry Lake Drive, Baltimore, Maryland 21209 or by calling 1-800-698-7235. 48 Item11. Executive Compensation. The Registrant is managed by its general partner, Campbell & Company. Campbell & Company receives from the Registrant a Brokerage Fee equal to 7% of the Registrant’s month-end Net Assets per year. From such 7% Brokerage Fee, Campbell & Company remits 4% to the broker-dealers which engaged in the distribution of the Units in return for ongoing services to the Limited Partners. Campbell & Company retains the remaining 3% as management fees (2% for providing advisory fees and 1% for acting as general partner). Campbell & Company also receives a performance fee of 20% of the aggregate cumulative appreciation (if any) in Net Asset Value per unit at the end of each calendar quarter, exclusive of the appreciation attributable to interest income. The performance fee is paid on the cumulative increase, if any, in the Net Asset Value per Unit over the highest previous cumulative Net Asset Value per Unit (commonly referred to as a “High Water Mark”). In determining the fees in this paragraph, adjustments shall be made for capital additions and withdrawals and Net Assets shall not be reduced by the fees being calculated for such current period. The performance fee is not subject to any clawback provisions. The brokerage fee and performance fee are typically paid in the month following the month in which they are earned. The brokerage fee and performance fee are paid from the available cash at the Fund’s bank, broker or cash management accounts. Item12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters. (a) Security Ownership of Certain Beneficial Owners. As of December31, 2014, no Units of Limited Partnership are owned or held by an officer of Campbell & Company. (b) Security Ownership of Management. As of December31, 2014, Campbell & Company owned 589.787 Units of General Partnership Interest having a value of $1,782,549. Units of General Partnership will always be owned by Campbell & Company in its capacity as general partner. The amounts are summarized in the table below: Amount and Nature Name of Beneficial of Beneficial Title of Class Owner Ownership Percentage of Class Units of General Partnership Interest Campbell & Company, L.P. 589.787 Units 0.26% of Units outstanding Item13. Certain Relationships and Related Transactions, and Director Independence. See Item11. Executive Compensation and Item12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters. 49 Item14. Principal Accounting Fees and Services. The principal accountant for the years ended December31, 2014 and 2013was Deloitte & Touche LLP. (a) Audit Fees The aggregate fees billed for professional services rendered by the principal accountant for the audit of the Fund’s annual financial statements, for review of financial statements included in the Fund’s Forms 10-Q and other services normally provided in connection with regulatory filing or engagements for the years ended December31, 2014 and 2013 were $178,750 and $178,750, respectively. (b) Audit Related Fees None. (c) Tax Fees None. (d) All Other Fees None. (e) The Board of Directors of Campbell & Company approved all of the services described above. The Board of Directors has determined that the payments made to its independent accountants for these services are compatible with maintaining such auditors’ independence. The Board of Directors explicitly pre-approves all audit and non-audit services and all engagement fees and terms. 50 PART IV Item15. Exhibits, Financial Statement Schedules. (a) The following documents are filed as part of this report: See Financial Statements beginning on page54 hereof. Schedules: Financial statement schedules have been omitted because they are not included in the financial statements or notes hereto applicable or because equivalent information has been included in the financial statements or notes thereto. Exhibits Exhibit Number Description of Document Amended Certificate of Limited Partnership (1) Second Amended and Restated Agreement of Limited Partnership (included to the Prospectus as Exhibit A) (1) Limited Partner Privacy Notice (as included in the Prospectus) (2) Advisory Agreement between Campbell Strategic Allocation Fund, L.P. and Campbell & Company, LP (2) Global Institutional Master Custody Agreement (1) Non-Custody Investment Advisory Agreement with PNC Capital Advisors LLC, as cash manager (3) Certification of G. William Andrews, Chief Executive Officer, pursuant to Rules13a-14 and 15d-14 of the Securities Exchange Act of 1934. Certification of Gregory T. Donovan, Chief Financial Officer, pursuant to Rules13a-14 and 15d-14 of the Securities Exchange Act of 1934. 51 Certification of G. William Andrews, Chief Executive Officer, pursuant to 18 U.S.C. Section1350, as enacted by Section906 of The Sarbanes-Oxley Act of 2002. Certification of Gregory T. Donovan, Chief Financial Officer, pursuant to 18 U.S.C. Section1350, as enacted by Section906 of The Sarbanes-Oxley Act of 2002. Interactive data file pursuant to Rule 405 of Regulation S-T: (i) Condensed Schedules of Investments December 31, 2014 and 2013, (ii) Statements of Financial Condition December 31, 2014 and 2013, (iii) Statements of Operations For the Years Ended December 31, 2014, 2013 and 2012, (iv) Statements of Cash Flows For the Years Ended December 31, 2014, 2013 and 2012, (v) Statements of Changes in Partners’ Capital (Net Asset Value) For the Years Ended December 31, 2014, 2013 and 2012, (vi) Financial Highlights For the Years Ended December 31, 2014, 2013 and 2012, (vii) Notes to Financial Statements. (1) Previously filed as an exhibit to Post-Effective Amendment No. 2 to the Registration Statement on Form S-1 on April 7, 2011 and incorporated herein by reference. (2) Previously filed as an exhibit to Registration Statement on Form S-1 on August 9, 1993 and incorporated herein by reference. (3) Previously filed as an exhibit to the Quarterly Report on Form 10-Q on May 15, 2014 and incorporated herein by reference. 52 SIGNATURES Pursuant to the requirements of Section13 or 15(d)of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on March 30, 2015. CAMPBELL STRATEGIC ALLOCATION FUND, L.P. By: CAMPBELL & COMPANY, LP General Partner By: /s/ G. William Andrews G. William Andrews Chief Executive Officer and Director Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant in the capacities of Campbell & Company, LP, General Partner of the Registrant, indicated on March 30, 2015. Signature Capacity /s/ D. Keith Campbell Chairman of the Board of Directors D. Keith Campbell /s/ G. William Andrews Director and Chief Executive Officer G. William Andrews /s/ Michael S. Harris Director and President Michael S. Harris /s/ Thomas P. Lloyd General Counsel Thomas P. Lloyd /s/ Gregory T. Donovan Chief Financial Officer, Principal Accounting Officer Gregory T. Donovan 53 CAMPBELL STRATEGIC ALLOCATION FUND, L.P. ANNUAL REPORT December31, 2014 54 CAMPBELL STRATEGIC ALLOCATION FUND, L.P INDEX PAGES Report of Independent Registered Public Accounting Firm 56 Financial Statements Condensed Schedules of Investments December31, 2014 and 2013 57 - 60 Statements of Financial Condition December31, 2014 and 2013 61 Statements of Operations For the Years Ended December31, 2014, 2013 and2012 62 Statements of Cash Flows For the Years Ended December31, 2014, 2013 and2012 63 Statements of Changes in Partners’ Capital (Net Asset Value) For the Years Ended December31, 2014, 2013 and2012 64 Financial Highlights For the Years Ended December31, 2014, 2013 and2012 65 Notes to Financial Statements 66 - 75 55 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners of Campbell Strategic Allocation Fund, L.P. We have audited the accompanying statements of financial condition of Campbell Strategic Allocation Fund, L.P. (the “Fund”), including the condensed schedules of investments, as of December 31, 2014 and 2013, and the related statements of operations, cash flows, changes in partners’ capital (net asset value) and financial highlights for each of the three years in the period ended December 31, 2014. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Campbell Strategic Allocation Fund, L.P. as of December 31, 2014 and 2013, the results of its operations, its cash flows, changes in its partners’ capital (net asset value) and the financial highlights for each of the three years in the period ended December 31, 2014, in conformity with accounting principles generally accepted in the United States of America. /s/ DELOITTE & TOUCHE LLP March 27, 2015 56 CAMPBELL STRATEGIC ALLOCATION FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2014 FIXED INCOME SECURITIES Maturity Face Value Description Fair Value ($) % of Net Asset Value Asset Backed Securities United States Auto Loans $ 2.37% Credit Cards 0.56 % Equipment Loans 0.24 % Utility Rate Reduction Bonds 0.17 % Total Asset Backed Securities (cost $22,580,626) 3.34 % Commercial Paper Japan Financials (cost $9,698,652) 1.43 % United States Consumer Discretionary 7.02% Consumer Staples 3.36 % Energy 7.36 % Financials 4.54 % Industrials 2.25 % Materials 0.56 % Technology 2.22 % Utilities 3.51 % Total United States (cost $208,478,887) 30.82 % Total Commercial Paper (cost $218,177,539) 32.25 % Corporate Bonds United Kingdom Materials (cost $20,000,000) 2.96 % United States Communications 1.79 % Consumer Discretionary 7.04 % Consumer Staples 0.63 % Financials 12.07 % Health Care 0.60 % Technology 0.58 % Utilities 0.25 % Total United States (cost $155,283,058) 22.96 % Total Corporate Bonds (cost $175,283,058) 25.92 % Government And Agency Obligations United States U.S. Treasury Bills U.S. Treasury Bills Due 01/08/2015* 11.23 % U.S. Treasury Bills Due 01/22/2015* 6.65 % U.S. Treasury Bills Due 01/29/2015* 5.39 % Total Government And Agency Obligations (cost $157,439,691) 23.27 % Total Fixed Income Securities ** (cost $573,480,914) $ 84.78 % SHORT TERM INVESTMENTS Maturity Face Value Description Fair Value ($) % of Net Asset Value Money Market Funds United States Money Market Funds $ 1.18 % (cost $8,007,627) Total Short Term Investments (cost $8,007,627) $ 1.18 % See Accompanying Notes to Financial Statements. 57 CAMPBELL STRATEGIC ALLOCATION FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2014 LONG FUTURES CONTRACTS Description Fair Value ($) % of Net Asset Value Agriculture $ (0.20)% Energy 0.00 % Metals (0.19)% Stock indices (0.11)% Short-term interest rates 605,099 0.09 % Long-term interest rates 14,143,229 2.09 % Net unrealized gain (loss) on long futures contracts 11,383,699 1.68 % SHORT FUTURES CONTRACTS Description Fair Value ($) % of Net Asset Value Agriculture 1,003,325 0.15% Energy 2,665,252 0.39 % Metals 2,493,140 0.37 % Stock indices (0.01)% Short-term interest rates 22,645 0.00% Net unrealized gain (loss) on short futures contracts 6,080,641 0.90% Net unrealized gain (loss) on open futures contracts $ 17,464,340 2.58 % FORWARD CURRENCY CONTRACTS Description Fair Value ($) % of Net Asset Value Various long forward currency contracts $ (2.80)% Various short forward currency contracts 32,497,189 4.81 % Net unrealized gain (loss) on open forward currency contracts $ 13,576,767 2.01 % * Pledged as collateral for the trading of futures and forward positions. ** Included in fixed income securitiesare U.S. Treasury Bills with a fair value of $99,999,816 deposited with the futures brokers and $57,439,875 deposited with the interbank market makers. See Accompanying Notes to Financial Statements. 58 CAMPBELL STRATEGIC ALLOCATION FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 FIXED INCOME SECURITIES Maturity Face Value Description Fair Value ($) % of Net Asset Value Bank Deposits Finland Financials $ 21,053,508 2.96 % (cost $21,000,000) Commercial Paper Cayman Islands Energy 18,589,411 2.62 % (cost $18,588,544) United States Consumer Discretionary 14,999,763 2.11 % Consumer Staples 14,999,447 2.11 % Energy 74,261,729 10.46 % Financials 39,991,100 5.63 % Materials 19,994,490 2.82 % Utilities 13,947,852 1.96 % Total United States (cost $178,180,404) 178,194,381 25.09 % Total Commercial Paper (cost $196,768,948) 196,783,792 27.71 % Corporate Bonds United Kingdom Materials (cost $20,000,000) 20,047,500 2.82 % United States Communications 21,302,694 3.00 % Consumer Discretionary 29,215,372 4.11 % Financials 161,885,555 22.79 % Health Care 7,302,511 1.03 % Total United States (cost $219,405,453) 219,706,132 30.93 % Total Corporate Bonds (cost $239,405,453) 239,753,632 33.75 % Government And Agency Obligations Multi National Multi National Agency (cost $30,750,000) 30,746,925 4.33 % United States $124,800,000 U.S. Treasury Bills U.S. Treasury Bills Due 01/02/2014* 124,799,973 17.57 % $49,100,000 U.S. Treasury Bills Due 01/09/2014* 49,099,810 6.91 % $6,500,000 U.S. Treasury Bills Due 02/27/2014* 6,499,734 0.92 % Total United States (cost $180,399,517) 180,399,517 25.40 % Total Government And Agency Obligations (cost $211,149,517) 211,146,442 29.73 % Total Fixed Income Securities ** (cost $668,323,918) $ 668,737,374 94.15 % SHORT TERM INVESTMENTS Maturity Face Value Description Fair Value ($) % of Net Asset Value Money Market Funds United States Money Market Funds $ 523 0.00 % (cost $523) Total Short Term Investments (cost $523) $ 523 0.00 % See Accompanying Notes to Financial Statements. 59 CAMPBELL STRATEGIC ALLOCATION FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 LONG FUTURES CONTRACTS Description Fair Value ($) % of Net Asset Value Agriculture $ (0.10)% Energy (0.19)% Metals 54,589 0.01 % Stock indices 16,433,730 2.31 % Short-term interest rates (0.33)% Long-term interest rates (0.02)% Net unrealized gain (loss) on long futures contracts 11,946,452 1.68 % SHORT FUTURES CONTRACTS Description Fair Value ($) % of Net Asset Value Agriculture 2,764,321 0.39 % Energy 43,930 0.01 % Metals (0.15)% Stock indices 0.00 % Short-term interest rates 788,320 0.11 % Long-term interest rates 1,398,437 0.20 % Net unrealized gain (loss) on short futures contracts 3,932,207 0.56 % Net unrealized gain (loss) on open futures contracts $ 15,878,659 2.24 % FORWARD CURRENCY CONTRACTS Description Fair Value ($) % of Net Asset Value Various long forward currency contracts $ (0.40)% Various short forward currency contracts 6,482,607 0.91 % Net unrealized gain (loss) on open forward currency contracts $ 3,613,827 0.51 % * Pledged as collateral for the trading of futures and forward positions. ** Included in fixed income securities are U.S. Treasury Bills with a fair value of $124,799,973 deposited with the futures brokers and $55,599,544 deposited with the interbank market makers. See Accompanying Notes to Financial Statements. 60 CAMPBELL STRATEGIC ALLOCATION FUND, L.P. STATEMENTS OF FINANCIAL CONDITION DECEMBER 31, 2 ASSETS Equity in futures broker trading accounts Cash $ $ Fixed income securities (cost $99,999,816 and $124,799,973, respectively) Net unrealized gain (loss) on open futures contracts Total equity in futures broker trading accounts Cash and cash equivalents Short term investments (cost $8,007,627 and $523, respectively) Fixed income securities (cost $473,481,098 and $543,523,945, respectively) Net unrealized gain (loss) on open forward currency contracts Interest receivable Total assets $ $ LIABILITIES Accounts payable $ $ Brokerage fee payable Accrued commissions and other trading fees on open contracts Offering costs payable Redemptions payable Total liabilities PARTNERS' CAPITAL (Net Asset Value) General Partner - 589.787 and 1,106.508 redeemable units outstanding at December 31, 2014 and December 31, 2013, respectively Limited Partners - 223,236.152 and 276,246.741 redeemable units outstanding at December 31, 2014 and December 31, 2013, respectively Total partners' capital (Net Asset Value) Total liabilities and partners' capital (Net Asset Value) $ $ See Accompanying Notes to Financial Statements. 61 CAMPBELL STRATEGIC ALLOCATION FUND, L.P. STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2014, 2 TRADING GAINS (LOSSES) Futures trading gains (losses) Realized $ 87,560,065 $ $ Change in unrealized Brokerage commissions Net gain (loss) from futures trading Forward currency trading gains (losses) Realized Change in unrealized Brokerage commissions Net gain (loss) from forward currencytrading Total net trading gain (loss) NET INVESTMENT INCOME (LOSS) Investment income Interest income Realized gain (loss) on fixed income securities Change in unrealized gain (loss) on fixed income securities Total investment income Expenses Brokerage fee Operating expenses Total expenses Net investment income (loss) NET INCOME (LOSS) $ $ $ NET INCOME (LOSS) PER GENERAL AND LIMITED PARTNER UNIT (based on weighted average number of units outstanding during the year) $ $ $ INCREASE (DECREASE) IN NET ASSET VALUE PER GENERAL AND LIMITED PARTNER UNIT $ $ $ WEIGHTED AVERAGE NUMBER OF UNITS OUTSTANDING DURING THE YEAR See Accompanying Notes to Financial Statements. 62 CAMPBELL STRATEGIC ALLOCATION FUND, L.P. STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2014, 2 Cash flows from (for) operating activities Net income (loss) $ $ $ Adjustments to reconcile net income (loss) to net cash from (for) operating activities Net change in unrealized on futures, forwards and investments (Increase) decrease in restricted cash 0 0 (Increase) decrease in interest receivable Increase (decrease) in accounts payable and accrued expenses Purchases of investments Sales/maturities of investments Net cash from (for) operating activities Cash flows from (for) financing activities Redemption of units Offering costs paid Net cash from (for) financing activities Net increase (decrease) in cash and cash equivalents Unrestricted cash Beginning of year End of year $ $ $ End of year cash and cash equivalents consists of: Cash in futures broker trading accounts $ $ $ Cash and cash equivalents Total end of year cash and cash equivalents $ $ $ See Accompanying Notes to Financial Statements. 63 CAMPBELL STRATEGIC ALLOCATION FUND, L.P. STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) FOR THE YEARS ENDED DECEMBER 31, 2014, 2 Partners’ Capital General Partner Limited Partners Total Units Amount Units Amount Units Amount Balances atDecember 31,2011 $ $ $ Net income (loss) Transfers in 0 Transfers out 0 Redemptions Offering costs Balances at December 31, 2012 $ $ $ Net income (loss) 60,887,951 Redemptions Offering costs Balances atDecember 31,2013 1,106.508 $ 2,833,856 276,246.741 $ 707,491,381 277,353.249 $ 710,325,237 Net income (loss) Redemptions Offering costs Balances at December 31, 2014 $ $ $ Net Asset Value per General and Limited Partner Unit December 31, 2014 December 31, 2013 December 31, 2012 See Accompanying Notes to Financial Statements. 64 CAMPBELL STRATEGIC ALLOCATION FUND, L.P. FINANCIAL HIGHLIGHTS FOR THE YEARS ENDED DECEMBER 31, 2014, 2 The following information presents per unit operating performance data and other supplemental financial data for the years ended December 31, 2014, 2013 and 2012. This information has been derived from information presented in the financial statements. Per Unit Performance (for a unit outstanding throughout the entire year) Net asset value per unit at beginning of year $ $ $ Income (loss) from operations: Total net trading gains (losses) (1) Net investment income (loss) (1) Total net income (loss) from operations Offering costs (1) Net asset value per unit at end of year $ $ $ 2,382.30 Total Return 18.01 % 7.50 % (1.24)% Supplemental Data Ratios to average net asset value: Expenses prior to performance fee 7.26 % 7.31 % 7.28% Performance fee 0.00 % 0.00 % 0.00% Total expenses 7.26 % 7.31 % 7.28% Net investment income (loss) (2) (6.99) % (6.90)% (6.84)% Total returns are calculated based on the change in value of a unit during the year. An individual partner's total returns and ratios may vary from the above total returns and ratios based on the timing of additions and redemptions. Net investment income (loss) per unit and offering costs per unit are calculated by dividing the net investment income (loss) and offering costs by the average number of units outstanding during the year. Total net trading gains (losses) is a balancing amount necessary to reconcile the change in net asset value per unit with the other per unit information. Excludes performance fee. See Accompanying Notes to Financial Statements. 65 CAMPBELL STRATEGIC ALLOCATION FUND, L.P. NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2014 Note 1.ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A.General Description of the Fund Campbell Strategic Allocation Fund, L.P. (the "Fund") is a Delaware limited partnership which operates as a commodity investment pool. The Fund engages in the speculative trading of futures contracts and forward currency contracts. Effective January 6, 2012, Units in the Fund were no longer offered for sale. For existing investors in the Fund, business has been and will be conducted as usual. There was no change in trading, operations, or monthly statements, etc., and redemptions will continue to be offered on a monthly basis. B.Regulation As a registrant with the Securities and Exchange Commission (the"SEC"), theFundis subject to the regulatory requirements under the Securities Exchange Act of 1934. Prior to January 6, 2012, the Fund was also subject to the regulatory requirements under the Securities Act of 1933. As a commodity investment pool, the Fundis subject to the regulations of the Commodity Futures Trading Commission, an agency of the United States (U.S.) government which regulates most aspects of the commodity futures industry; rules of the National Futures Association, an industry self-regulatory organization; and the requirements of the various commodity exchanges where the Fund executes transactions. Additionally, the Fundis subject to the requirements of futures commission merchants (the "futures brokers") and interbank market makers through which the Fund trades. C.Method of Reporting The Fund's financial statements are presented in accordance with accounting principles generally accepted in the United States of America, which may require the use of certain estimates made by the Fund's management. Actual results may differ from these estimates. The Fund meets the definition of an investment company according to the provisions of Financial Accounting Standards Board ("FASB") Accounting Standards Update ("ASU") 2013-08, Financial Services – Investment Companies (Topic 946): Amendments to the Scope, Measurement and Disclosure Requirements. Investment transactions are accounted for on the trade date. Gains or losses are realized when contracts are liquidated. Unrealized gains and losses on open contracts (the difference between contract trade price and fair value) are reported in the Statements of Financial Condition as a net gain or loss, as there exists a right of offset of unrealized gains or losses in accordance with Accounting Standards Codification ("ASC") 210-20, Offsetting - Balance Sheet. The fair value of futures (exchange-traded) contracts isbased onvarious futures exchanges, and reflects the settlement price for each contract as of the close on the last business day of the reporting period. The fair value of forward currency (non-exchange traded) contracts was extrapolated on a forward basis from the spot prices quoted as of 3:00 P.M. (E.T.) on the last business day of the reporting period. The fixed income investments, other than U.S. Treasury Bills, areheld at the custodian and marked to market on the last business day of the reporting period using a third party vendor hierarchy of pricing providers who specialize in such markets. The prices furnished by the providers consider the yield or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. U.S. Treasury Bills are held at the futures brokers or interbank market makers andare stated at cost plus accretion, which approximates fair value. Premiums and discounts on fixed income securities are amortized and accretedfor financial reporting purposes. The short term investments represent cash held at the custodian and invested overnight in a money market fund. For purposes of both financial reporting and calculation of redemption value, Net Asset Value per unit is calculated by dividing Net Asset Value by the number of outstanding units. D. Fair Value The Fund follows the provisions of ASC 820,Fair Value Measurements and Disclosures ("ASC 820"). ASC 820 provides guidance for determining fair value and requires increased disclosure regarding the inputs to valuation techniques used to measure fair value. ASC 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. 66 CAMPBELL STRATEGIC ALLOCATION FUND, L.P. NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2014 ASC 820 establishes a fair value hierarchy which prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date. An active market for the asset or liability is a market in which transactions for the asset or liability occur with sufficient frequency and volume to provide pricing information on an ongoing basis. The value of the Fund's exchange - traded futures contracts and short term investments fall into this category. Level 2 inputs are inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. This category includes forward currency contracts that the Fund values using models or other valuation methodologies derived from observable market data. This category also included fixed income investments. Level 3 inputs are unobservable inputs for an asset or liability (including the Fund's own assumptions used in determining the fair value of investments). Unobservable inputs shall be used to measure fair value to the extent that observable inputs are not available, thereby allowing for situations in which there is little, if any, market activity for the asset or liability at the measurement date. As of December 31, 2014 and December 31, 2013, and for the years ended December 31, 2014 and 2013, the Fund did not have any Level 3 assets or liabilities. The following tables set forth by level within the fair value hierarchy the Fund's investments accounted for at fair value on a recurring basis as ofDecember 31, 2014 and December 31, 2013. Fair Value at December 31, 2014 Description Level 1 Level 2 Level 3 Total Investments Short term investments $ $ 0 $ 0 $ Fixed income securities 0 0 Other Financial Instruments Exchange-traded futures contracts 0 0 Forward currency contracts 0 0 Total $ $ $ 0 $ Fair Value at December 31, 2013 Description Level 1 Level 2 Level 3 Total Investments Short term investments
